
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.26


Option to Enter
Joint Venture Agreement
Hycroft Heap Leach Project


        This Option to Enter Joint Venture Agreement ("Agreement") is made
effective as of October 2/, 2004 (the "Effective Date"), by and between Vista
Gold Corp., a corporation amalgamated under the laws of the Yukon Territory
("Vista"), Hycroft Resources & Development, Inc., a Nevada corporation
("Hycroft"), and Hycroft Lewis Mine, Inc., a Nevada corporation ("Hycroft
Lewis") (collectively "Owner"), and Pintail (Nevada) Gold Technology LLC, a
Nevada limited liability company ("PSI").


Recitals


        A.    Hycroft and Hycroft Lewis lease and own certain patented and
unpatented mining claims which are located in Humboldt and Pershing Counties,
Nevada, and which are more particularly described in Exhibit A attached to and
by this reference incorporated in this Agreement.

        B.    Owner and PSI are parties to the letter of intent dated June 15,
2004, and desire to formalize the agreement represented by the letter of intent.
The letter of intent is superseded by this Agreement.

        Now, therefore, in consideration of their covenants and promises in this
Agreement, Owner and PSI agree:

4.     Definitions.    The following defined terms, wherever used in this
Agreement, shall have the meanings described below:

        1.1    "Expenditures" means all costs incurred on or for the benefit of
the Property for Development Work pursuant to this Agreement, including but not
limited to: (a) salaries, wages and costs of benefits, labor overhead expenses
and travel and living expenses for PSI's employees employed directly on or for
the benefit of the Property; (b) costs and expenses of equipment, machinery,
materials and supplies; (c) all payments to contractors for work on or for the
benefit of the Property; (d) costs of sampling, assays, metallurgical testing
and analyses and other costs incurred to determine the quantity, quality and
metallurgy of minerals on the Property; and (e) costs incurred to apply for and
obtain approvals, consents, licenses, permits and rights-of-way and other
similar rights in connection with activities on the Property.

        1.2    "Development Work" means all activities directed toward sampling,
assays, metallurgical testing and analyses and other costs incurred to determine
the quantity, quality, metallurgy and recoverability of minerals on the
Property.

        1.3    "Hycroft" means Hycroft Resources & Development, Inc., a Nevada
corporation, and its successors and assigns.

        1.4    "Hycroft Lewis" means Hycroft Lewis Mine, Inc., a Nevada
corporation, and its successors and assigns.

        1.5    "Joint Venture" means the joint venture which maybe formed
pursuant to Section 7.

        1.6    "Owner" means collectively Hycroft, Hycroft Lewis and Vista, and
their successors and assigns.

        1.7    "Property" means: (a) the heap leach pads known as the Hycroft
Mine heap leach pads 1, 2, 3 and 4; (b) the spent and treated ore on the Hycroft
heap leach pads; and, (c) the precious metals contained in the heap leach pads
and in the spent and treated ore on the Hycroft heap leach pads.

        1.8    "PSI" means Pintail (Nevada) Gold Technology LLC, a Nevada
limited liability company, and its successors and assigns.

        1.9    "Underlying Agreements" means collectively the agreements,
conveyances and instruments of mining claims, mineral rights and interests
described in Exhibit A.

1

--------------------------------------------------------------------------------




        1.10    "Vista" means Vista Gold Corp., a corporation amalgamated under
the laws of the Yukon Territory, and its successors and assigns.

2.     Owners Representations and Warranties.    Owner makes the following
covenants, representations and warranties all of which shall survive termination
of this Agreement or

        PSI's exercise of its option to enter Mining Venture Agreement in
accordance with Section 7:

        2.1    Owner represents that Hycroft and Hycroft Lewis are in possession
of their respective portions of the Property.

        2.2    With respect to the unpatented mining claims included in the
Property which were located by Hycroft and Hycroft Lewis, except as provided in
Exhibit A and subject to the paramount title of the United States, Hycroft and
Hycroft Lewis represent as follows: (a) the unpatented mining claims were
properly laid out and monumented; (b) Iocation notices and certificates were
properly recorded and filed with appropriate governmental agencies; (c) if
required to have been performed under applicable law, the work believed in good
faith by Hycroft and Hycroft Lewis to comply with the annual assessment work
requirements under the 1872 Mining Law has been performed; (d) all affidavits of
assessment work and other filings required to maintain the claims in good
standing have been properly and timely recorded or filed with appropriate
governmental agencies; (e) the claims are free and clear of defects, liens and
encumbrances arising by, through or under Hycroft and Hycroft Lewis, except for
the Underlying Agreements described in Exhibit A; (f) the Federal annual mining
claim maintenance and rental fees necessary to assure the uninterrupted and
continued validity of unpatented mining claims until September 1, 2005, have
been paid timely to the Bureau of Land Management; and (g) all assessment work,
fees and filings required by the laws of the State of Nevada have been timely
and properly paid or made to hold the unpatented mining claims through
September 1, 2005. Nothing in this Section 2.2, however, shall be deemed to be a
representation or a warranty that any of the unpatented mining claims contains a
discovery of minerals. With respect to those unpatented mining claims that were
not located by Hycroft and Hycroft Lewis, but which are described in Exhibit A
and which included within the Property, Hycroft and Hycroft Lewis make the
representations and warranties in (a) and (c) (with the foregoing exceptions) to
the best of their knowledge and belief.

        2.3    With respect to the patented mining claims included in the
Property whichare owned by Hycroft, except as provided in Exhibit A, Hycroft
represents that the patented mining claims are free and clear of defects, liens
and encumbrances arising by, through or under Hycroft, except for the Underlying
Agreements described in Exhibit A.

        2.4    Except as described in Exhibit A, Owner represents that with
respect to the Property there are no pending or, to its knowledge, threatened
actions, administrative investigations, suits, claims or proceedings.

        2.5    Owner has made available for inspection by PSI the geologic,
engineering, metallurgical and other data in Owner's possession pertaining to
the Property. Owner makes no representation concerning the accuracy of any such
information or with respect to the nature, quality, extent or any other
characteristic of the mineral resources, if any, located on the Property.

        2.6    Owner represents and warrants that each of Vista, Hycroft and
Hycroft Lewis is a corporation duly incorporated and in good standing in its
jurisdiction of incorporation and that it is qualified to do business and is in
good standing in the states where necessary in order to carry out the purposes
of this Agreement.

        2.7    Owner represents and warrants: (a) it has the capacity to enter
into and to perform this Agreement and all corporate and other actions required
to authorize Owner to enter into and perform this Agreement have been properly
taken; (b) that Owner will not breach any other agreement or arrangement by
entering into or performing this Agreement; and (c) that Owner has properly
executed this Agreement and that this Agreement is Owner's valid and binding
legal obligation enforceable in accordance with its terms. PSI acknowledges that
Section 5 of the Mining Lease between F.W. Lewis, Inc. and Hycroft Lewis
provides that the Mining Lease may not be assigned nor may any part of the Lewis
Mine property be sublet without the prior written consent of F.W. Lewis, Inc.,
except to another subsidiary of Hycroft Lewis, and, although the license granted
to PSI under this Agreement is not an assignment of the Mining Lease nor a
sublease of the Lewis Mine property, Owner

2

--------------------------------------------------------------------------------




makes no representation or warranty concerning any assertion or claim by
F.W. Lewis, Inc. against Hycroft Lewis which may arise or result from the
parties' execution of this Agreement.

3.     PSI's Representations and Warranties.

        3.1    PSI represents and warrants that it is a corporation duly
incorporated and in good standing in its jurisdiction of incorporation and that
it is qualified to do business and is in good standing in the states where
necessary in order to carry out the purposes of this Agreement.

        3.2    PSI represents and warrants: (a) it has the capacity to enter
into and to perform this Agreement and all corporate and other actions required
to authorize PSI to enter into and perform this Agreement have been properly
taken; (b) that PSI will not breach any other agreement or arrangement by
entering into or performing this Agreement; and (c) that PSI has properly
executed this Agreement and that this Agreement is PSI's valid and binding legal
obligation enforceable in accordance with its terms.

        3.3    PSI acknowledges that it has examined the data and information
provided to it by NDT and has made an independent determination of such data to
support its decision to enter this Agreement.

4.     Grant of License.    Hycroft and Hycroft Lewis give and grant to PST
during the term of this Agreement a nonexclusive, limited license to enter on
the Property for the following purposes: (a) to examine, inspect and take
samples from the Property; (b) to use facilities of Hycroft and Hycroft Lewis on
the Property to conduct tests to isolate bacteria from ore, process solution
samples, culture and augment bacteria for testing, perform bench-scale and
pilot-scale tests on ore for enhanced gold recovery; and (c) for general and
project-specific microbial testing. This license is not, and should not be
construed to be, the grant of an ownership, leasehold or subleasehold interest
in any of the patented and unpatented mining claims which Hycroft and Hycroft
Lewis control, lease or own. All proposed and ongoing operations by PSI on the
Property shall be subject to prior review and approval by Owner and shall be
modified at Owner's request for the purpose of ensuring that PSI's proposed or
ongoing operations do not interfere with the existing, proposed or prospective
operations of Hycroft and Hycroft Lewis or impose upon Hycroft and Hycroft Lewis
any risk of environmental or reclamation liability. PSI shall conduct operations
on the Property only pursuant to written plans of operation which have been
approved by Owner and all regulatory agencies and authorities having
jurisdiction of the Property and PSI's proposed operations on the Property. If
Owner, in its discretion reasonably exercised, determines that PSI's proposed or
ongoing operations are incompatible with or interfere with the operations of
Hycroft and Hycroft Lewis on the Property, Owner shall notify PSI and request
that PSI modify its operations, and, if suchmodification does not remediate the
incompatibility with or interference with the operations of Hycroft and Hycroft
Lewis, Owner shall have the right to terminate this Agreement. In testing the
spent and treated ore on the Hycroft heap pads, PSI will not drill, trench or
otherwise attempt to take samples of materials within thirty (30) feet of the
base of any heap leach pad and PSI shall conduct all of its sampling and
trenching in a manner which assures that the heap leach pad, liner and solution
processing equipment and facility are not damaged or modified in any respect.

5.     Term.    The tern of this Agreement shall begin on the Effective Date and
shall continue to and until the first anniversary of the Effective Date, unless
sooner accelerated, terminated or extended as provided in this Agreement. Owner,
in its sole and exclusive discretion, may extend the term of this Agreement for
an additional year.

6.     PSI's Initial Feasibility Study and Testing Obligations.    Subject to
PSI's right (a) to accelerate performance of its obligations under this
Section 6; and (b) to terminate this Agreement as provided in Section 13, PSI
agrees to expend not less than $500,000 in Expenditures and to conduct a
feasibility test program which is intended to demonstrate the economic
feasibility andviability of PSI's technology to produce precious metals from the
spent and treated ore on the Hycroft heap leach pads. For purposes of this
Agreement, PSI's technology as applied to the Property shall be deemed
economically feasible and viable if the projected capital and operating costs
for the recovery of precious metals from the

3

--------------------------------------------------------------------------------




materials on the Hycroft heap leach pads will not exceed fifty percent (50%) of
the price per troy ounce of gold used by Owner's independent accountants in
their deteinaination of Owner's gold reserves at the time the feasibility study
iscompleted. PSI shall incur Expenditures of not less than $500,000 in the
performance of its feasibility and testing operations.

        The technology which PSI develops during the performance of its
feasibility testing shall be PSI's property, provided, however, PSI will grant
to Vista, Hycroft, Hycroft Lewis or the Joint Venture, as applicable, as a
cost-free license for the use of the technology, including any enhancements of
the technology, for use at the Property and the recovery of minerals from the
Property.

        All activities and operations conducted by PSI under this Agreement
shall conform in all respects to the laws, regulations and ordinances of the
United States, the State of Nevada and Humboldt and Pershing Counties, Nevada.

        Owner shall have the right to examine and make copies of all data,
including interpretative data, regarding PSI's activities and operations on the
Property and the results of PSI's feasibility testing. Owner shall conduct its
examinations and copying during reasonable business hours and upon reasonable
prior notice to PSI. Within thirty (30) days following termination of this
Agreement, except on PSI's exercise of the option granted under Section 7, PSI
shall deliver to Owner copies of all data which before termination PSI has not
furnished to Owner.

        PSI will coordinate all activities and operations on the Property with
Owner's designated representative. Effective on the Effective Date, Owner
designates Rod Williams as Owner's designator representative.

7.     PSI's Option to Enter Mining Joint Venture.    In consideration of PSI's
performance of its initial Development Work Expenditure obligations, Hycroft and
Hycroft Lewis grant to PSI, and PSI shall have, the option and right,
exercisable in PSl's sole and exclusive discretion, to earn and vest an
undivided fifty percent (50%) interest in the Property and to form a joint
venture (the "Joint Venture") for the management and ownership of the Property.
When PSI has completed its initial Development Work obligations, PSI shall be
deemed to have exercised its right to enter into the Joint Venture with Hycroft
and Hycroft Lewis on the Property, unless PSI informs Owner that PSI has elected
to not exercise its option and right to enter into the Joint Venture. PSI shall
deliver notice to Owner of PST's completion of its Development Work Expenditure
obligations within thirty (30) days after such completion. At any time during
the term of this Agreement, PSI shall have the right to accelerate performance
of its Development Work obligations.

        On PSI's performance of its Development Work Expenditure obligations,
Hycroft and Hycroft Lewis and PSI will execute and deliver to each other a
definitive mining venture agreement based on the Rocky Mountain Mineral Law
Foundation Exploration, Development and Mining LLC Model Form. 5A LLC in the
form of the Hycroft Heap Leach Project Operating Agreement ("Operating
Agreement") marked as Exhibit B attached to this Agreement, which shall
incorporate the following terms and conditions:

        7.1    The initial participating interest Hycroft and Hycroft Lewis
shall be fifty percent (50%) and PS1's initial participating interest shall be
fifty percent (50%).

        7.2    PSI's Initial Contribution shall be valued at Five Hundred
Thousand Dollars ($500,000). The Initial Contribution Hycroft and Hycroft Lewis
shall be valued at Five Hundred Thousand Dollars ($500,000).

        7.3    After PSI has completed its Initial Contribution, the parties
shall contribute to future Development Work Expenditures ("Project Costs") in
accordance with their respective participating interests as prescribed in the
Operating Agreement.

        7.4    If at any time a party's participating interest is diluted to a
level below ten percent (10%), such diluted party shall be deemed to have
withdrawn from the Joint Venture and the diluted party's participating interest
shall be deemed to have accrued automatically to the non-diluted party in the
manner prescribed in the Operating Agreement. The Joint Venture will grant to
the diluted party a five percent (5%) net profits royalty.

4

--------------------------------------------------------------------------------




        7.5    PSI shall be the initial manager of the Joint Venture and shall
have control of the activities and operations of the Joint Venture.

        7.6    A Management Committee shall be established and each party shall
have one (1) representative on the Management Committee. The Management
Committee shall meet periodically, and not less than two (2) times annually.
Each party shall entitled to vote on matters before the Management Committee in
the proportion of its participating interest. Matters submitted to the
Management Committee shall be determined by a vote of the majority of the
participating interests. If a matter is not approved by a vote of majority of
the participating interests, Owner shall have the deciding vote concerning such
matter.

        7.7    Each party to the Joint Venture agreement shall have the right to
assign its interest in the Joint Venture to any parent or subsidiary corporation
or limited liability company, or any corporation or limited liability company
having a common parent. Hycroft and Hycroft Lewis may freely assign their
interest to a company within the Vista group of companies, including Hycroft and
Hycroft Lewis. If a party intends to assign its interest in the Joint Venture to
anunaffiliated third party, such party's right to assign all or any portion of
its participating interest to the third party shall be subject to a right of
first refusal in favor of the other parties to the Joint Venture agreement. Any
assignment to a third party shall be conditioned upon the third party's
assumption of the obligations of the assigning party under the Joint Venture
agreement. Each party shall be free to pledge, encumber or otherwise grant a
lien or security interest in its interest in the Joint Venture for the purpose
of obtaining financing for such party's contribution obligations for the
development of the Joint Venture's Property.

8.     Title.    On PST's request, Owner will make available to PSI such
abstracts of title and other title records pertaining to the Property which
Owner may have.

9.     Maintenance of Property.    Hycroft and Hycroft Lewis will maintain the
Property including payment of the Federal annual mining claim maintenance fees
for the unpatented mining claims which comprise the Property. If the parties
form the Joint Venture, Hycroft and Hycroft Lewis shall continue to maintain the
Property in accordance with this Section, however, the Joint Venture shall
reimburse Hycroft and Hycroft Lewis for the costs of maintenance of the
Property, including payment of the Federal annual mining claim maintenance fee
for the unpatented mining claims which comprise the Property, a proportionate
share of the payments which Hycroft and Hycroft Lewis are obligated to pay under
the Underlying Agreements for the patented mining claims which comprise the
Property, and any other costs which Hycroft and Hycroft Lewis reasonably incur
to hold or maintain the Property.

10.   Communications With Owner and Inspection.    PSI and Owner shall meet at
regular intervals as requested by Owner (not less frequently than annually) in
order for PSI to report to Owner on the status and progress of the Development
Work and PSI's plans for future operations on the Property. PSI shall quarterly
provide Owner with copies of all exploration plans and progress reports
concerning Development Work and engineering or other studies and reports
developed by PSI or its agents and consultants concerning the Property,
provided, however, that PSI shall have no obligation to deliver to Owner PSI's
confidential or proprietary business, financial or investment plans or reports
not directly relating to the Development Work. PSI shall communicate to Owner
any extraordinary results obtained from operations upon receipt of the results
and shall prepare and deliver to Owner reports on operations that have been
conducted, but that have not previously been reported upon promptly after being
requested to do so by Owner.

11.   Payment of Taxes.    PSI shall pay all taxes assessed against any personal
property which it may place on the Property. PSI may take such action as it
deems proper to obtain a reduction or refund of taxes paid or payable by it.
Except as otherwise provided in this Agreement, Hycroft and Hycroft Lewis shall
pay all other taxes assessed against the Property, including all taxes assessed
or payable at the time of the execution of this Agreement.

12.   Indemnification and Prevention of Liens.    PSI will defend, indemnify and
save harmless Owner from and against all damage, loss or liability by reason of
injury to person or damage to property which result from PSI's activities on or
possession of the Property. PSI's obligations under this Section shall survive
termination of this Agreement and PSI's exercise of its option to enter the
Mining Venture Agreement

5

--------------------------------------------------------------------------------



in accordance with Section 7. PSI agrees that it will not cause or allow any
liens, encumbrances or adverse claims to accrue against the Property, except
such as may have been expressly subordinated to this Agreement; and in the event
any lien or encumbrance accrues against the Property by any act or neglect of
PSI, then Owner, at Owner's option, may pay and discharge the same, and if Owner
elects so to do, PSI shall be indebted to Owner for the amount of such payments.
PSI may contest the validity of any lien on the Property, and the existence of
any such lien shall not be deemed a default under this Agreement unless finally
adjudicated to be valid and not discharged by PSI.

        Hycroft and Hycroft Lewis (collectively the "Hycroft Companies") will
defend, indemnify and save harmless PSI from and against all damage, loss or
liability by reason of injury toperson or damage to property which result from
the Hycroft Companies' activities on or possession of the Property. The Hycroft
Companies' obligations under this Section shall survive termination of this
Agreement and PSI's exercise of its option to enter the Mining Venture Agreement
in accordance with Section 7. The Hycroft Companies agree that they will not
cause or allow any liens, encumbrances or adverse claims to accrue against the
Property, except such as may have been expressly subordinated to this Agreement;
and if any lien or encumbrance accrues against the Property by any act or
neglect of the Hycroft Companies, then PSI, at PSI's option, may pay and
discharge the same, and if PSI elects so to do, the Hycroft Companies shall be
indebted to PSI for the amount of such payments. The Hycroft Companies may
contest the validity of any lien on the Property, and the existence of any such
lien shall not be deemed a default under this Agreement unless finally
adjudicated to be valid and not discharged by the Hycroft Companies.

13.   Surrender of Property and Termination by PSI.    PSI may terminate this
Agreement at any time. Termination of this Agreement shall be effective on PSI's
delivery of notice to Owner, unless PSI's termination notice recites a later
date. If PSI terminates this Agreement, except by its election to enter the
Joint Venture as provided in Section 7, PSI shall perform the following
obligations:

        13.1    PSI shall make all payments and take all other actions necessary
to ensure that at the date of such termination and without any action by Owner
the Property and the Underlying Agreements shall be in good standing on the date
of termination.

        13.2    PSI shall deliver to Owner copies of any and all title,
geological, metallurgical, exploration, assay and engineering reports and data
pertaining to the Property or related to operations, and splits of mineral
samples and drill cores, which have not been previously deliveredto Owner.

        13.3    PSI shall, at PST's sole expense, perform or secure the
performance of all reclamation and remediation relating to PSI's operations on
the Property during the term of this Agreement, as may be required by all
applicable laws and regulations.

        13.4    On PS1's receipt of Owner's request, PSI shall remove all of its
materials, supplies and equipment from the Property; provided, however, that
Owner may retain or, at PSI's cost, dispose of any such materials, supplies or
equipment not removed from the Property within thirty (30) days of PSI's receipt
of Owner's request.

        13.5    PSI shall perform all obligations ofPSI which expressly survive
the termination of this Agreement.

14.   Termination by Owner.    If PSI defaults in any of its obligations, Owner
may give PSI written notice and specify the default or defaults. If within
thirty (30) days PSI has not cured such default or, with respect to defaults not
capable of being cured in thirty (30) days, begun and diligently pursued efforts
to cure such default, Owner may tenninate this Agreement by written notice to
PSI. If PSI disputes that any default has occurred, the matter shall be
determined by litigation in a court of competent jurisdiction, and if the court
finds PSI is in default, PSI shall have a reasonable time (which in any case
shall not be less than thirty (30) days from receipt of notice of the judgment
or order) to cure such default, and if so cured, Owner shall have no right to
terminate this Agreement by reason of such default. If PSI has not completed its
feasibility testing and feasibility study on or before the first anniversary of
the Effective Date, or on or before the second anniversary of the Effective Date
if Owner extends the term of this

6

--------------------------------------------------------------------------------




Agreement, Owner shall have the absolute and unconditional right to terminate
this Agreement by delivering written notice to PSI.

15.   Effect of Termination.    Except as otherwise provided in this Agreement,
in case of termination of this Agreement under its terms or for any cause other
than as a consequence of PSI and Owner's execution of the Mining Venture
Agreement, PSI shall have no further liability or obligation, except for those
which have accrued at the date of termination, those specified in Section 12
concerning indemnification and those specified in Section 13 concerning PSI's
surrender rights and obligations.

16.   Change in Ownership of Property.    Changes in the ownership of the
Property occurring after execution of this Agreement shall not be binding upon
PSI until it receives written notice of such change, together with a copy of the
recorded document which reflects such change. No change or division in the
ownership of the Property shall operate to enlarge the obligations or diminish
the rights of PSI under this Agreement.

17.   Notice.    Any notices required or authorized to be given by this
Agreement shall be in written fonn. Any notices required or authorized to be
given by this Agreement maybe sent by registered or certified delivery, postage
prepaid and return receipt requested, addressed to the proper party at the
following address or such address as the party shall have designated to the
other parties in accordance with this Section. Any notice required or authorized
to be delivered by this Agreement shall be deemed to have been sufficiently
delivered or served in written form if: (a) mailed in accordance with this
Section; (b) personally delivered to the proper party; or (c) delivered by
telex, telegraph, facsimile or other electronic transmission and actually
received by such party. Delivery of notice shall be effective on the first
business day after the party deposits the notice for mailing or delivers the
notice by the other means authorized in this Section, as applicable.

If to Owner:   Vista Gold Corp.
7961 Shaffer Parkway, Suite 5
Littleton, CO 80127 If to PSI:   Pintail (Nevada) Gold Technology LLC
301 Mica Road Golden, CO 80403

18.   Memorandum of Agreement.    Concurrently on execution of this Agreement,
Owner and PSI will execute a memorandum of agreement, in a form reasonably
acceptable to both parties, covering the Property for purposes of recording.

19.   Assignment.    Subject to the provisions of Section 7.7, PSI may not
assign its rights nor delegate its obligations under this Agreement without
Owner's prior written consent. Any attempted assignment by PSI in violation of
the foregoing sentence will be void and ineffective. Owner may assign its rights
under this Agreement.

20.   Currency.    In this Agreement, dollar amounts are expressed in lawful
currency of the United States of America.

21.   Relationship of the Parties.

        21.1    Nothing contained in this Agreement shall be deemed to
constitute either party the partner of the other, nor, except as otherwise
expressly provided, to constitute either party the agent or legal representative
of the other, nor to create any fiduciary relationship between them. It is not
the intention of the parties to create, nor shall this Agreement be construed to
create, any mining, commercial or other partnership. Neither party shall have
any authority to act for or to assume any obligation or responsibility on behalf
of the other party, except as otherwise expressly provided. It is the express
purpose and intention of the parties that their ownership of the Property and
the rights acquired shall be as tenants in common.

        21.2    Without changing the effect of this Section, for U.S. tax
purposes, the parties' relationship under this Agreement shall not constitute a
tax partnership within the meaning of Section 761(a) of the United States
Internal Revenue Code of 1986, as amended. The parties' relationship under the
Joint Venture Agreement shall

7

--------------------------------------------------------------------------------




constitute a tax partnership within the meaning of Section 761(a) of the
United States Internal Revenue Code of 1986, as amended. The parties will
execute and deliver such forms and instruments as are required under applicable
law to effect PSI's election.

        21.3    The parties agree that, to the extent permissible under
applicable law, their relationship shall be treated for state income tax
purposes in the same manner as it is for federal income tax purposes.

22.   Confidentiality.    The existence and terms of this Agreement and all
information obtained in connection with the performance of this Agreement shall
be the exclusive property of the parties and shall not be disclosed by a party
to any third party or to the public without the prior written consent of the
other party. If a party is required under applicable laws or regulations or the
rules of any stock exchange or stock listing association to disclose the
existence of this Agreement or any information obtained in connection with the
performance of this Agreement, such party shall notify the other party of the
disclosure.

23.   Governing Law and Dispute Resolution.    This Agreement, and the
performance of the parties, shall be governed by the laws of the State ofNevada.
If a dispute arises from this Agreement or the performance or breach of this
Agreement, the parties agree to use the following procedures:

        23.1 Mediation.    A meeting shall be held promptly between the parties,
attended by individuals with decision-making authority regarding the dispute, to
attempt in good faith to negotiate a resolution of the dispute. If the parties
do not meet within ten (10) days following a party's delivery of notice of the
dispute or if following the parties' timely meeting the dispute is not resolved,
the parties agree to submit the dispute to mediation in accordance with the
Commercial Mediation Rules of the American Arbitration Association, The parties
will jointly appoint a mutually acceptable mediator and, if the parties are
unable to agree upon an appointment within ten (10) days from the conclusion of
the negotiations, to seek the assistance of the American Arbitration Association
for the appointment of a mediator. The parties agree to confer with the mediator
within twenty (20) days following the mediator's appointment. If the parties are
not successful in resolving the dispute through mediation, the dispute shall be
settled by arbitration in accordance with this Section. Either party may
initiate the arbitration procedure by delivering a demand for arbitration to the
other party.

        23.2 Arbitration.    All disputes arising from or relating from this
Agreement, including any dispute concerning the enforcement or construction of
this Agreement, shall be decided and determined by arbitration in accordance
with Chapter 38 of the Nevada Revised Statutes and, as applicable, the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be arbitrated by the parties as follows:

                23.2.1    Arbitration will be administered by and conducted
before a single arbitrator. The arbitrator shall be an independent attorney
licensed to practice law or mining engineer who is recognized as having
experience and knowledge of mining contract law and mining industry customs and
practices. No person having a prior or existing attorney-client, business or
family relationship with either of the parties or their principal
representatives shall be qualified to act as arbitrator in accordance with this
Agreement absent the express prior written consent of all parties to this
Agreement. The parties shall negotiate the selection of the single arbitrator,
however, if the parties are unable to select an arbitrator willing to arbitrate
the disputed issues within ten (10) days after delivery by either party of
notice of demand for arbitration, each party shall prepare a list of two
(2) individuals acceptable as an arbitrator to such party. The lists of
acceptable arbitrators shall be submitted to Executive Director of the Rocky
Mountain Mineral Law Foundation who will select the arbitrator by drawing of
lots or some other method of random selection.

                23.2.2    The arbitration shall be held in Reno, Nevada.

                23.2.3    Each party shall pay one-half (112) of the
arbitrator's costs, expenses and fees for services.

                23.2.4    The Arbitrator's decision shall be rendered within
fifteen (15) days following the last date of hearings before the Arbitrator. The
Arbitrator's award shall be subject to confirmation in the Second Judicial
District Court in accordance with Chapter 38 of the Nevada Revised Statutes. The
Arbitrator's award shall be drafted in a manner such that it shall constitute an
amendment ofthis Agreement and shall provide instructions to the parties for
perfoiinance of this Agreement as amended. Each party shall have thirty
(30) days after receipt of the Arbitrator's award to commence performance of its
obligations under the award. The parties acknowledge

8

--------------------------------------------------------------------------------




that the Arbitrator's authority and power to enter an award or to fashion
remedies relating to the parties' contractual agreements shall be limited to
traditional contractual remedies contemplated under this Agreement.

                23.2.5    The Nevada Revised Statutes governing evidence and
witnesses shall apply to the arbitration. Either party may invoke the
exclusionary rule during any arbitration bearing.

                23.2.6    The parties shall be allowed to conduct discovery in
accordance with the Nevada Rules of Civil Procedure, except that: (a) no more
than forty (40) written requests for admissions maybe submitted by a party;
(b) no more than forty (40) written interrogatories (and each substantive
subpart of each interrogatory shall constitute an additional interrogatory) may
be submitted by each party; (c) no more than four (4) witness depositions may be
taken, except expert witnesses; (d) each party may depose all expert witnesses
identified by the other party; (e) on or before thirty (30) days after selection
of the Arbitrator, each party shall deliver to the other party a written list of
the names, addresses and telephone numbers of each witness having any knowledge
relating to the arbitrable issues and each expert witness the party intends to
call as a witness during the arbitration hearing; (f) not less than forty five
(45) days before the first hearing date, each party shall deliver to the other
copies of each and every document which such party intends to introduce as
evidence during the arbitration hearing; and (g) testimony of any witness not
timely identified and disclosed by a party and any document not timely produced
by a party on objection of the other party shall not be admissible during the
arbitration, except on a clear showing of a reasonable basis or explanation for
the failure to identify the witness or produce the document, as the case may be,
and then only on the condition that the opposing party shall have ample
opportunity to conduct additional discovery concerning the testimony of the
identified witness or the document not previously produced.

                23.2.7    On or before thirty (30) days before the first hearing
date, counsel for each party shall meet and deliver to counsel for the other
party: (a) such party's prehearing statement which shall be in substantially the
same form as a pretrial order as prescribed in Rule 190 of the United States
District Court Local Rules; and (b) proposed findings of fact, conclusions of
law and award of arbitrator.

                23.2.8    The parties shall file post-hearing briefs if
requested to do so by the Arbitrator.

9

--------------------------------------------------------------------------------



        Executed effective the Effective Date.


Vista Gold Corp.


 
  By   /s/  MICHAEL B. RICHINGS      

--------------------------------------------------------------------------------

Michael B. Richings, President    

Hycroft Resources & Development, Inc.     By   /s/  MICHAEL B. RICHINGS      

--------------------------------------------------------------------------------

Michael B. Richings, President    

Hycroft Lewis Mine Inc.     By   /s/  MICHAEL B. RICHINGS      

--------------------------------------------------------------------------------

Michael B. Richings, President    

Pintail (Nevada) Gold Technology LLC     By   /s/  LESLIE THOMPSON      

--------------------------------------------------------------------------------

Leslie Thompson, President    

10

--------------------------------------------------------------------------------



Exhibit A


Option to Enter Joint Venture Agreement
Description of Property Humboldt and Pershing Counties, Nevada


A.Patented and Unpatented Mining Claims.

See attached list and map.

B.Underlying Agreements. The foregoing mining claims are subject to one or more
of the following instruments.

1.Mining Lease between F.W. Lewis, Inc. and Hycrofi Lewis Mine, Inc. dated
January 1, 1983, as amended.

2.Deed of Patented Mining Claims With Reservation of Net proceeds Royalty and
sulphur Minerals Rights dated January 1, 1996.

3.Deed of unpatented Mining Claims With Reservation of Net proceeds Royalty and
sulphur Minerals Rights dated January 1, 1996.

11

--------------------------------------------------------------------------------





Schedule A Hycroft Claims

 
Claim Name

--------------------------------------------------------------------------------

  NMC Number

--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  County

--------------------------------------------------------------------------------

   
  AIRSTRIP # 1   88292   Crofoot   Humboldt       AIRSTRIP # 2   88293   Crofoot
  Humboldt       AIRSTRIP # 3   88294   Crofoot   Humboldt       AIRSTRIP # 4  
88295   Crofoot   Humboldt       AIRSTRIP # 5   88296   Crofoot   Humboldt      
AIRSTRIP FRAC   88297   Crofoot   Humboldt       CKC # 1   88348   Crofoot  
Humboldt       CKC # 2   88349   Crofoot   Humboldt       CKC # 3   88350  
Crofoot   Humboldt       CKC # 4   88351   Crofoot   Humboldt       CKC # 5  
88352   Crofoot   Humboldt       CKC # 6   88353   Crofoot   Humboldt       CKC
# 7   88354   Crofoot   Humboldt       CKC # 8   88355   Crofoot   Pershing    
  CKC # 9   88356   Crofoot   Pershing       TRIPLE L # 1   127534   Lewis  
Humboldt       TRIPLE L # 2   127535   Lewis   Humboldt       TRIPLE L # 3  
127536   Lewis   Humboldt       TRIPLE L # 4   127537   Lewis   Humboldt      
TRIPLE L # 5   127538   Lewis   Humboldt       RFG # 104   141664   Crofoot  
Humboldt       RFG # 105   141665   Crofoot   Humboldt       RFG # 106   141666
  Crofoot   Humboldt       RFG # 107   141667   Crofoot   Pershing       RFG #
108   141668   Crofoot   Humboldt       RFG # 109   141669   Crofoot   Pershing
      RFG # 110   141670   Crofoot   Humboldt       RFG # 111   141671   Crofoot
  Pershing       REG # 112   141672   Crofoot   Humboldt       RFG # 113  
141673   Crofoot   Pershing       RFG # 114   141674   Crofoot   Pershing      
RFG # 115   141675   Crofoot   Pershing       RFG # 116   141676   Crofoot  
Pershing       RFG 117   141677   Crofoot   Pershing       RFG # 118   141678  
Crofoot   Pershing       RFG # 119   141679   Crofoot   Pershing       RFG # 120
  141680   Lewis   Pershing       RFG # 121   141681   Lewis   Pershing      
RFG # 122   141682   Lewis   Pershing       RFG # 123   141683   Lewis  
Pershing       RFG # 124   141684   Lewis   Pershing       RFG # 125   141685  
Lewis   Pershing       RFG # 127   141686   Lewis   Pershing       RFG # 129  
141687   Lewis   Pershing       RFG # 131   141688   Lewis   Pershing       RFG
# 132   141689   Lewis   Pershing       RFG # 133   141690   Lewis   Pershing  
    RFG # 134   141691   Lewis   Pershing       RFG # 135   141692   Lewis  
Pershing    

1

--------------------------------------------------------------------------------



 
Claim Name

--------------------------------------------------------------------------------

  NMC Number

--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  County

--------------------------------------------------------------------------------

   
  RFG # 136   141693   Crofoot   Humboldt       RFG # 137   141694   Lewis  
Pershing       RFG # 138   141695   Crofoot   Humboldt       RFG # 139   141696
  Lewis   Pershing       RFG # 140   141697   Crofoot   Humboldt       RFG # 141
  141698   Lewis   Pershing       RFG # 142   141699   Crofoot   Pershing      
RFG # 143   141700   Lewis   Pershing       RFG # 144   141701   Crofoot  
Pershing       RFG # 145   141702   Lewis   Pershing       RFG # 146   141703  
Crofoot   Pershing       RFG # 147   141704   Lewis   Pershing       RFG # 148  
141705   Lewis   Pershing       RFG # 149   141706   Lewis   Pershing       RFG
# 150   141707   Lewis   Pershing       RFG # 151   141708   Lewis   Pershing  
    RFG # 152   141709   Lewis   Pershing       RFG # 153   141710   Lewis  
Pershing       RFG # 154   141711   Lewis   Pershing       RFG # 155   141712  
Lewis   Pershing       RFG # 156   141713   Lewis   Pershing       RFG # 157  
141714   Lewis   Pershing       RFG # 158   141715   Lewis   Pershing       RFG
# 159   141716   Lewis   Pershing       RFG # 160   141717   Lewis   Pershing  
    RFG # 161   141718   Lewis   Pershing       RFG # 162   141719   Lewis  
Pershing       RFG # 163   141720   Lewis   Pershing       RFG # 164   141721  
Lewis   Pershing       RFG # 165   141722   Lewis   Pershing       RFG # 166  
141723   Lewis   Pershing       RFG # 167   141724   Lewis   Pershing       RFG
# 200A   141725   Lewis   Pershing       RFG # 201A   141726   Lewis   Pershing
      RFG # 202A   141727   Lewis   Pershing       RFG # 203A   141728   Lewis  
Pershing       RFG # 204A   141729   Lewis   Pershing       RFG # 205A   141730
  Lewis   Pershing       RFG # 206A   141731   Lewis   Pershing       RFG # 207A
  141732   Lewis   Pershing       RFG # 208A   141733   Lewis   Pershing      
RFG # 209A   141734   Lewis   Pershing       RFG # 210A   141735   Lewis  
Pershing       RFG # 211A   141736   Lewis   Pershing       RFG # 212A   141737
  Lewis   Pershing       RFG # 213A   141738   Lewis   Pershing       RFG # 214A
  141739   Lewis   Pershing       RFG # 215A   141740   Lewis   Pershing      
RFG # 216A   141741   Lewis   Pershing       RFG # 217A   141742   Lewis  
Pershing       RFG # 218A   141743   Lewis   Pershing       RFG # 219A   141744
  Lewis   Pershing       RFG # 220A   141745   Lewis   Pershing    

2

--------------------------------------------------------------------------------



 
Claim Name

--------------------------------------------------------------------------------

  NMC Number

--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  County

--------------------------------------------------------------------------------

   
  RFG # 221A   141746   Lewis   Pershing       RFG # 222A   141747   Lewis  
Pershing       RFG # 223A   141748   Lewis   Pershing       RFG # 224A   141749
  Lewis   Pershing       RFG # 225A   141750   Lewis   Pershing       RFG # 226A
  141751   Lewis   Pershing       RFG # 227A   141752   Lewis   Pershing      
RFG # 228   141753   Lewis   Pershing       RFG # 228A   141754   Lewis  
Pershing       RFG # 229   141755   Lewis   Pershing       RFG # 229A   141756  
Lewis   Pershing       RFG # 230   141757   Lewis   Pershing       RFG # 230A  
141758   Lewis   Pershing       RFG # 231   141759   Lewis   Pershing       RFG
# 231A   141760   Lewis   Pershing       RFG # 232A   141761   Lewis   Pershing
      RFG # 233   141762   Lewis   Pershing       RFG # 233A   141763   Lewis  
Pershing       RFG # 234   141764   Lewis   Pershing       RFG # 234A   141765  
Lewis   Pershing       RFG # 235   141766   Lewis   Pershing       RFG # 235A  
141767   Lewis   Pershing       RFG # 236   141768   Lewis   Pershing       RFG
# 236A   141769   Lewis   Pershing       RFG # 237   141770   Lewis   Pershing  
    RFG # 237A   141771   Lewis   Pershing       RFG # 238A   141772   Lewis  
Pershing       RFG # 239A   141773   Lewis   Pershing       RFG # 240A   141774
  Lewis   Pershing       RFG # 241A   141775   Lewis   Pershing       RFG # 250
  141776   Lewis   Pershing       RFG # 251   141777   Lewis   Pershing      
RFG # 252   141778   Lewis   Pershing       RFG # 253   141779   Lewis  
Pershing       RFG # 254   141780   Lewis   Pershing       RFG # 255   141781  
Lewis   Pershing       RFG # 256   141782   Crofoot   Humboldt       RFG # 257  
141783   Lewis   Pershing       RFG # 259   141784   Lewis   Pershing       RFG
# 261   141785   Lewis   Pershing       RFG # 263   141786   Lewis   Pershing  
    RFG # 1   143252   Lewis   Humboldt       RFG # 2   143253   Lewis  
Humboldt       RFG # 3   143254   Lewis   Humboldt       RFG # 4   143255  
Lewis   Humboldt       RFG # 5   143256   Lewis   Humboldt       RFG # 6  
143257   Lewis   Humboldt       RFG # 7   143258   Lewis   Humboldt       RFG #
8   143259   Lewis   Humboldt       RFG # 9   143260   Lewis   Humboldt      
RFG # 10   143261   Lewis   Humboldt       RFG # 11   143262   Lewis   Humboldt
      RFG # 12   143263   Lewis   Humboldt    

3

--------------------------------------------------------------------------------



 
Claim Name

--------------------------------------------------------------------------------

  NMC Number

--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  County

--------------------------------------------------------------------------------

   
  RFG # 13   143264   Lewis   Humboldt       RFG # 14   143265   Lewis  
Humboldt       RFG #15   143266   Lewis   Humboldt       RFG # 16   143267  
Lewis   Humboldt       RFG # 17   143268   Lewis   Humboldt       RFG # 18  
143269   Lewis   Humboldt       RFG # 19   143270   Lewis   Humboldt       RFG #
20   143271   Lewis   Humboldt       RFG # 21   143272   Lewis   Humboldt      
RFG # 22   143273   Lewis   Humboldt       RFG # 23   143274   Lewis   Humboldt
      RFG # 24   143275   Lewis   Humboldt       RFG # 25   143276   Lewis  
Humboldt       RFG # 26   143277   Lewis   Humboldt       RFG # 27   143278  
Lewis   Humboldt       RFG # 28   143279   Lewis   Humboldt       RFG # 29  
143280   Lewis   Humboldt       RFG # 30   143281   Lewis   Humboldt       RFG #
31   143282   Lewis   Humboldt       RFG # 32   143283   Lewis   Humboldt      
RFG # 34   143285   Lewis   Humboldt       RFG # 36   143287   Lewis   Humboldt
      RFG # 40   143291   Lewis   Humboldt       RFG # 41   143292   Lewis  
Humboldt       RFG # 55   143306   Lewis   Humboldt       RFG # 56   143307  
Lewis   Humboldt       RFG # 69   143320   Lewis   Humboldt       RFG # 70  
143321   Lewis   Humboldt       RFG # 168   143347   Lewis   Humboldt       RFG
# 169   143348   Lewis   Humboldt       RFG # 170   143349   Lewis   Humboldt  
    RFG # 171   143350   Lewis   Humboldt       RFG # 172   143351   Lewis  
Humboldt       RFG # 173   143352   Lewis   Humboldt       RFG # 174   143353  
Lewis   Humboldt       RFG # 175   143354   Lewis   Humboldt       RFG # 176  
143355   Lewis   Humboldt       RFG # 177   143356   Lewis   Humboldt       RFG
# 178   143357   Lewis   Humboldt       RFG # 179   143358   Lewis   Humboldt  
    RFG # 180   143359   Lewis   Humboldt       RFG # 181   143360   Lewis  
Humboldt       RFG # 182   143361   Lewis   Humboldt       RFG # 183   143362  
Lewis   Humboldt       RFG # 184   143363   Lewis   Humboldt       RFG # 185  
143364   Lewis   Humboldt       RFG # 186   143365   Lewis   Humboldt       RFG
# 187   143366   Lewis   Humboldt       RFG # 188   143367   Lewis   Humboldt  
    RFG # 189   143368   Lewis   Humboldt       RFG # 190   143369   Lewis  
Humboldt       RFG # 191   143370   Lewis   Humboldt       RFG # 192   143371  
Lewis   Humboldt    

4

--------------------------------------------------------------------------------



 
Claim Name

--------------------------------------------------------------------------------

  NMC Number

--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  County

--------------------------------------------------------------------------------

   
  RFG # 193   143372   Lewis   Humboldt       RFG # 194   143373   Lewis  
Humboldt       RFG # 195   143374   Lewis   Humboldt       RFG # 196   143375  
Lewis   Humboldt       RFG # 197   143376   Lewis   Humboldt       RFG # 198  
143377   Lewis   Humboldt       RFG # 199   143378   Lewis   Humboldt       RFG
# 200   143379   Lewis   Humboldt       RFG # 201   143380   Lewis   Humboldt  
    RFG # 202   143381   Lewis   Humboldt       RFG # 203   143382   Lewis  
Humboldt       RFG # 204   143383   Lewis   Humboldt       RFG # 205   143384  
Lewis   Humboldt       RFG # 206   143385   Lewis   Humboldt       RFG # 207  
143386   Lewis   Humboldt       RFG # 208   143387   Lewis   Humboldt       RFG
# 209   143388   Lewis   Humboldt       RFG # 210   143389   Lewis   Humboldt  
    RFG # 211   143390   Lewis   Humboldt       RFG # 212   143391   Lewis  
Humboldt       RFG # 213   143392   Lewis   Humboldt       RFG # 214   143393  
Lewis   Humboldt       RFG # 215   143394   Lewis   Humboldt       RFG # 216  
143395   Lewis   Humboldt       RFG # 217   143396   Lewis   Humboldt       RFG
# 218   143397   Lewis   Humboldt       RFG # 219   143398   Lewis   Humboldt  
    RFG # 220   143399   Lewis   Humboldt       RFG # 221   143400   Lewis  
Humboldt       RFG # 222   143401   Lewis   Humboldt       RFG # 223   143402  
Lewis   Humboldt       RFG # 224   143403   Lewis   Humboldt       RFG # 225  
143404   Lewis   Humboldt       RFG # 226   143405   Lewis   Humboldt       RFG
# 227   143406   Lewis   Humboldt       RFG # 239   143407   Lewis   Humboldt  
    RFG # 240   143408   Lewis   Humboldt       RFG # 241   143409   Lewis  
Humboldt       RFG # 242   143410   Lewis   Humboldt       RFG # 243   143411  
Lewis   Humboldt       RFG # 244   143412   Lewis   Humboldt       RFG # 245  
143413   Lewis   Humboldt       RFG # 246   143414   Lewis   Humboldt       RFG
# 247   143415   Lewis   Humboldt       RFG # 248   143416   Lewis   Humboldt  
    RFG # 264   143417   Lewis   Humboldt       RFG # 265   143418   Lewis  
Humboldt       RFG # 266   143419   Lewis   Humboldt       RFG # 267   143420  
Lewis   Humboldt       RFG # 268   143421   Lewis   Humboldt       RFG # 269  
143422   Lewis   Humboldt       RFG # 270   143423   Lewis   Humboldt       RFG
# 271   143424   Lewis   Humboldt    

5

--------------------------------------------------------------------------------



 
Claim Name

--------------------------------------------------------------------------------

  NMC Number

--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  County

--------------------------------------------------------------------------------

   
  RFG # 286   143425   Crofoot   Humboldt       RFG # 287   143426   Crofoot  
Humboldt       RFG # 289   143428   Crofoot   Humboldt       RFG # 291   143430
  Crofoot   Humboldt       RFG # 293   143432   Crofoot   Humboldt       RFG #
295   143434   Crofoot   Humboldt       RFG # 297   143436   Crofoot   Humboldt
      RFG # 299   143438   Crofoot   Humboldt       RFG # 301   143440   Crofoot
  Humboldt       RFG # 303   143442   Crofoot   Humboldt       RFG # 305  
143444   Lewis   Humboldt       RFG # 306   143445   Lewis   Humboldt       RFG
# 307   143446   Lewis   Humboldt       RFG # 328   143453   Lewis   Humboldt  
    RFG # 330   143455   Lewis   Humboldt       RFG # 332   143457   Lewis  
Humboldt       RFG # 334   143459   Lewis   Humboldt       RFG # 336   143461  
Lewis   Humboldt       RFG # 338   143463   Lewis   Humboldt       RFG # 340  
143465   Lewis   Humboldt       RFG # 342   143467   Lewis   Humboldt       RFG
# 358   143469   Lewis   Humboldt       RFG # 359   143470   Lewis   Humboldt  
    RFG # 360   143471   Lewis   Humboldt       RFG # 361   143472   Lewis  
Humboldt       RFG # 362   143473   Lewis   Humboldt       RFG # 363   143474  
Lewis   Humboldt       RFG # 364   143475   Lewis   Humboldt       RFG # 365  
143476   Lewis   Humboldt       RFG # 366   143477   Lewis   Humboldt       RFG
# 367   143478   Lewis   Humboldt       RFG # 368   143479   Lewis   Humboldt  
    RFG # 102   143481   Crofoot   Humboldt       RFG # 126   143482   Crofoot  
Humboldt       RFG # 128   143483   Crofoot   Humboldt       RFG # 130   143484
  Lewis   Humboldt       RFG # 258   143485   Crofoot   Humboldt       RFG # 260
  143486   Crofoot   Humboldt       RFG # 262   143487   Lewis   Humboldt      
RFG # 0BF   143488   Lewis   Humboldt       RFG # 1 FS   143489   Lewis  
Humboldt       RFG # 12A   143490   Lewis   Humboldt       RFG # 13A   143491  
Lewis   Humboldt       RFG # 22A   143492   Lewis   Humboldt       RFG # 29A  
143493   Lewis   Humboldt       RFG # 29B   143494   Lewis   Humboldt       RFG
# 30A   143495   Lewis   Humboldt       RFG # 36A   143496   Lewis   Humboldt  
    RFG # 36B   143497   Lewis   Humboldt       RFG # 94A   143503   Crofoot  
Humboldt       RFG # 201A   143504   Lewis   Humboldt       RFG # 215B   143505
  Lewis   Humboldt       RFG # 217B   143506   Lewis   Humboldt    

6

--------------------------------------------------------------------------------



 
Claim Name

--------------------------------------------------------------------------------

  NMC Number

--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  County

--------------------------------------------------------------------------------

   
  RFG # 218A   143507   Lewis   Humboldt       RFG # 218B   143508   Lewis  
Humboldt       RFG # 2198   143509   Lewis   Humboldt       RFG # 238F   143510
  Lewis   Humboldt       RFG # 239A   143511   Lewis   Humboldt       RFG # 362A
  143512   Lewis   Humboldt       RFG # 364   143513   Lewis   Humboldt      
RFG # 366A   143514   Lewis   Humboldt       RFG # 368A   143515   Lewis  
Humboldt       RFG # 241A   143596   Lewis   Humboldt       RFG # 240   143597  
Lewis   Humboldt       RFG # 239   143598   Lewis   Humboldt       RFG # 400  
175062   Lewis   Humboldt       RFG # 401   175063   Lewis   Humboldt       RFG
# 402   175064   Lewis   Humboldt       RFG # 403   175065   Lewis   Humboldt  
    RFG # 404   175066   Lewis   Humboldt       RFG # 405   175067   Lewis  
Humboldt       RFG # 406   175068   Lewis   Humboldt       RFG # 407   175069  
Lewis   Humboldt       RFG # 408   175070   Lewis   Humboldt       RFG # 409  
175071   Lewis   Humboldt       RFG # 410   175072   Lewis   Humboldt       RFG
# 411   175073   Lewis   Humboldt       RFG # 412   175074   Lewis   Humboldt  
    RFG # 413   175075   Lewis   Humboldt       RFG # 414   175076   Lewis  
Humboldt       RFG # 415   175077   Lewis   Humboldt       RFG # 416   175078  
Lewis   Humboldt       RFG # 417   175079   Lewis   Humboldt       RFG # 418  
175080   Lewis   Humboldt       RFG # 419   175081   Lewis   Humboldt       RFG
# 420   175082   Lewis   Humboldt       RFG # 421   175083   Lewis   Humboldt  
    RFG # 422   175084   Lewis   Humboldt       RFG # 423   175085   Lewis  
Humboldt       RFG # 424   175086   Lewis   Humboldt       RFG # 425   175087  
Lewis   Humboldt       RFG # 426   175088   Lewis   Humboldt       RFG # 427  
175089   Lewis   Humboldt       PACIFIC   181010   Lewis   Humboldt      
SULPHATE   181011   Lewis   Humboldt       ALUNITE   181012   Lewis   Humboldt  
    ALUNITE # 2   181013   Lewis   Humboldt       DIA # 1   284248   Lewis  
Humboldt       DIA # 2   284249   Lewis   Humboldt       DIA # 3   284250  
Lewis   Humboldt       DIA # 4   284251   Lewis   Humboldt       DIA # 5  
284252   Lewis   Humboldt       RFG # 328X   307553   Lewis   Humboldt       RFG
# 39   436884   Lewis   Humboldt       RFG # 72   436912   Lewis   Humboldt    
  CKC # 12   444109   Crofoot   Humboldt    

7

--------------------------------------------------------------------------------



 
Claim Name

--------------------------------------------------------------------------------

  NMC Number

--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  County

--------------------------------------------------------------------------------

   
  CKC # 15   444112   Crofoot   Humboldt       BLACKROCK # 2   545996   Crofoot
  Humboldt       MAYO   545997   Crofoot   Humboldt       ANITA   545998  
Crofoot   Humboldt       ASHLODE   545999   Crofoot   Humboldt       ALBERT  
546000   Crofoot   Humboldt       CKC # 10   546001   Crofoot   Humboldt      
CKC # 11   546002   Crofoot   Humboldt       CKC # 13   546003   Crofoot  
Humboldt       CKC # 14   546004   Crofoot   Humboldt       RFG # 33   546005  
Crofoot   Humboldt       RFG # 35   546006   Crofoot   Humboldt       RFG # 37  
546007   Crofoot   Humboldt       RFG # 38   546008   Crofoot   Humboldt      
RFG # 39A   546009   Crofoot   Humboldt       RFG # 42   546010   Crofoot  
Humboldt       RFG # 43   546011   Crofoot   Humboldt       RFG # 44   546012  
Crofoot   Humboldt       RFG # 45   546013   Crofoot   Humboldt       RFG # 46  
546014   Crofoot   Humboldt       RFG # 47   546015   Crofoot   Humboldt      
RFG # 48   546016   Crofoot   Humboldt       RFG # 49   546017   Crofoot  
Humboldt       RFG # 50   546018   Crofoot   Humboldt       RFG # 51   546019  
Crofoot   Humboldt       RFG # 52   546020   Crofoot   Humboldt       RFG # 52A
  546021   Crofoot   Humboldt       RFG # 53   546022   Crofoot   Humboldt      
RFG # 54   546023   Crofoot   Humboldt       RFG # 57   546024   Crofoot  
Humboldt       RFG # 58   546025   Crofoot   Humboldt       RFG # 59   546026  
Crofoot   Humboldt       RFG # 60   546027   Crofoot   Humboldt       RFG # 61  
546028   Crofoot   Humboldt       RFG # 62   546029   Crofoot   Humboldt      
RFG # 63   546030   Crofoot   Humboldt       RFG # 64   546031   Crofoot  
Humboldt       RFG # 65   546032   Crofoot   Humboldt       RFG # 66   546033  
Crofoot   Humboldt       RFG # 67   546034   Crofoot   Humboldt       RFG # 67A
  546035   Crofoot   Humboldt       RFG # 68   546036   Crofoot   Humboldt      
RFG # 68A   546037   Crofoot   Humboldt       RFG # 71   546038   Crofoot  
Humboldt       RFG # 73   546039   Crofoot   Humboldt       RFG # 74   546040  
Crofoot   Humboldt       RFG # 75   546041   Crofoot   Humboldt       RFG # 76  
546042   Crofoot   Humboldt       RFG # 77   546043   Crofoot   Humboldt      
RFG # 78   546044   Crofoot   Humboldt       RFG # 79   546045   Crofoot  
Humboldt       RFG # 80   546046   Crofoot   Humboldt       RFG # 81   546047  
Crofoot   Humboldt    

8

--------------------------------------------------------------------------------



 
Claim Name

--------------------------------------------------------------------------------

  NMC Number

--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  County

--------------------------------------------------------------------------------

   
  RFG # 81A   546048   Crofoot   Humboldt       RFG # 82   546049   Crofoot  
Humboldt       RFG # 83   546050   Crofoot   Humboldt       RFG # 84   546051  
Crofoot   Humboldt       RFG # 85   546052   Crofoot   Humboldt       RFG # 86  
546053   Crofoot   Humboldt       RFG # 87   546054   Crofoot   Humboldt      
RFG # 88   546055   Crofoot   Humboldt       RFG # 89   546056   Crofoot  
Humboldt       RFG # 90   546057   Crofoot   Humboldt       RFG # 91   546058  
Crofoot   Humboldt       RFG # 92   546059   Crofoot   Humboldt       RFG # 93  
546060   Crofoot   Humboldt       RFG # 94   546061   Crofoot   Humboldt      
RFG # 95   546062   Crofoot   Humboldt       RFG # 97   546063   Crofoot  
Humboldt       RFG # 99   546064   Crofoot   Humboldt       RFG # 101   546065  
Crofoot   Humboldt       RFG # 103   546066   Crofoot   Humboldt       RFG # 288
  546067   Crofoot   Humboldt       RFG # 290   546068   Crofoot   Humboldt    
  RFG # 292   546069   Crofoot   Humboldt       RFG # 294   546070   Crofoot  
Humboldt       RFG # 296   546071   Crofoot   Humboldt       RFG # 298   546072
  Crofoot   Humboldt       RFG # 300   546073   Crofoot   Humboldt       RFG #
302   546074   Crofoot   Humboldt       RFG # 304   546075   Crofoot   Humboldt
      RFG # 322   546076   Crofoot   Humboldt       RFG # 323   546077   Crofoot
  Humboldt       RFG # 324   546078   Crofoot   Humboldt       RFG # 325  
546079   Crofoot   Humboldt       RFG # 326   546080   Crofoot   Humboldt      
RFG # 327   546081   Crofoot   Humboldt       RFG # 329   546082   Crofoot  
Humboldt       RFG # 331   546083   Crofoot   Humboldt       RFG # 333   546084
  Crofoot   Humboldt       RFG # 335   546085   Crofoot   Humboldt       RFG #
337   546086   Crofoot   Humboldt       RFG # 339   546087   Crofoot   Humboldt
      RFG # 341   546088   Crofoot   Humboldt       RFG # 343   546089   Crofoot
  Humboldt       WRC-1   714252   Lewis   Pershing       WRC-2   714253   Lewis
  Pershing       WRC-3   714254   Lewis   Pershing       WRC-4   714255   Lewis
  Pershing       WRC-5   714256   Lewis   Pershing       WRC-6   714257   Lewis
  Pershing       WRC-7   714258   Lewis   Pershing       WRC-8   714259   Lewis
  Pershing       WRC-9   714260   Lewis   Pershing       WRC-10   714261   Lewis
  Pershing       WRC-11   714262   Lewis   Pershing    

9

--------------------------------------------------------------------------------



 
Claim Name

--------------------------------------------------------------------------------

  NMC Number

--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  County

--------------------------------------------------------------------------------

   
  WRC-12   714263   Lewis   Pershing       WRC-13   714264   Lewis   Pershing  
    WRC-14   714265   Lewis   Pershing       WRC-15   714266   Lewis   Pershing
      WRC-16   714267   Lewis   Pershing       WRC-17   714268   Lewis  
Pershing       WRC-18   714269   Lewis   Pershing       WRC-19   714270   Lewis
  Pershing       WRC-20   714271   Lewis   Pershing       WRC-21   714272  
Lewis   Pershing       WRC-22   714273   Lewis   Pershing       WRC-23   714274
  Lewis   Pershing       WRC-24   714275   Lewis   Pershing       WRC-25  
714276   Lewis   Pershing       WRC-26   714277   Lewis   Pershing       WRC-27
  714278   Lewis   Pershing       WRC-28   714279   Lewis   Pershing      
WRC-29   714280   Lewis   Pershing       WRC-30   714281   Lewis   Pershing    
  WRC-31   714282   Lewis   Pershing       WRC-32   714283   Lewis   Pershing  
    WRC-33   714284   Lewis   Pershing       WRC-34   714285   Lewis   Pershing
      WRC-35   714286   Lewis   Pershing       WRC-36   714287   Lewis  
Pershing       WRC-37   714288   Lewis   Pershing       WRC-38   714289   Lewis
  Pershing       WRC-39   714290   Lewis   Pershing       WRC-40   714291  
Lewis   Pershing       WRC-41   714292   Lewis   Pershing       WRC-42   714293
  Lewis   Pershing       WRC-43   714294   Lewis   Pershing       WRC-44  
714295   Lewis   Pershing       WRC-45   714296   Lewis   Pershing       WRC-46
  714297   Lewis   Pershing       WRC-47   714298   Lewis   Pershing      
WRC-48   714299   Lewis   Pershing       WRC-49   714300   Lewis   Pershing    
  WRC-50   714301   Lewis   Pershing       WRC-51   714302   Lewis   Pershing  
    WRC-52   714303   Lewis   Pershing       WRC-53   714304   Lewis   Pershing
      WRC-54   714305   Lewis   Pershing       WRC-55   714306   Lewis  
Pershing       WRC-56   714307   Lewis   Pershing       WRC-57   714308   Lewis
  Pershing       WRC-58   714309   Lewis   Pershing       WRC-60   714311  
Lewis   Pershing       WRC-82   714313   Lewis   Pershing       WRC-84   714315
  Lewis   Pershing       WRC-87   714317   Lewis   Pershing       WRC-88  
714318   Lewis   Pershing       WRC-89   714319   Lewis   Pershing    

10

--------------------------------------------------------------------------------



 
Claim Name

--------------------------------------------------------------------------------

  NMC Number

--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  County

--------------------------------------------------------------------------------

   
  WRC-90   714320   Lewis   Pershing       WRC-91   714321   Lewis   Pershing  
    WKM-1   780688   Lewis   Humboldt       WKM-2   780689   Lewis   Humboldt  
    WKM-3   780690   Lewis   Humboldt       WKM-4   780691   Lewis   Humboldt  
    WKM-5   780692   Lewis   Humboldt       WKM-6   780693   Lewis   Humboldt  
    WKM-7   780694   Lewis   Humboldt       WKM-8   780695   Lewis   Humboldt  
    WKM-9   780696   Lewis   Humboldt       WKM-10   780697   Lewis   Humboldt  
    WKM-11   780698   Lewis   Humboldt       WKM-12   780699   Lewis   Humboldt
      WKM-13   780700   Lewis   Humboldt       WKM-14   780701   Lewis  
Humboldt       WKM-15   780702   Lewis   Humboldt       WKM-16   780703   Lewis
  Humboldt       WKM-17   780704   Lewis   Humboldt       WKM-18   780705  
Lewis   Humboldt       WKM-19   780706   Lewis   Humboldt       WKM-20   780707
  Lewis   Humboldt       WKM-21   780708   Lewis   Humboldt       WKM-22  
780709   Lewis   Humboldt       WKM-23   780710   Lewis   Humboldt       WKM-24
  780711   Lewis   Humboldt       WKM-25   780712   Lewis   Humboldt      
WKM-26   780713   Lewis   Humboldt       WKM-27   780714   Lewis   Humboldt    
  WKM-28   780715   Lewis   Humboldt       WKM-29   780716   Lewis   Humboldt  
    WKM-30   780717   Lewis   Humboldt       WKM-31   780718   Lewis   Humboldt
      WKM-32   780719   Lewis   Humboldt       WKM-33   780720   Lewis  
Humboldt       WKM-34   780721   Lewis   Humboldt       WKM-35   780722   Lewis
  Humboldt       WKM-36   780723   Lewis   Humboldt       WKM-37   780724  
Lewis   Humboldt       WKM-38   780725   Lewis   Humboldt       WKM-39   780726
  Lewis   Humboldt       WKM-40   780727   Lewis   Humboldt       WKM-41  
780728   Lewis   Humboldt       WKM-42   780729   Lewis   Humboldt       WKM-43
  780730   Lewis   Humboldt       WKM-44   780731   Lewis   Humboldt      
WKM-45   780732   Lewis   Humboldt       WKM-46   780733   Lewis   Humboldt    
  WKM-47   780734   Lewis   Humboldt       WKM-48   780735   Lewis   Humboldt  
    WKM-50   780736   Lewis   Humboldt       WKM-51   780737   Lewis   Humboldt
      WKM-52   780738   Lewis   Humboldt    

11

--------------------------------------------------------------------------------



 
Claim Name

--------------------------------------------------------------------------------

  NMC Number

--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  County

--------------------------------------------------------------------------------

   
  WKM-53   780739   Lewis   Humboldt       WKM-54   780740   Lewis   Humboldt  
    WKM-55   780741   Lewis   Humboldt       WKM-56   780742   Lewis   Humboldt
      WKM-57   780743   Lewis   Humboldt       WKM-58   780744   Lewis  
Humboldt       WKM-60   780745   Lewis   Humboldt       WKM-62   780746   Lewis
  Humboldt       WKM-64   780747   Lewis   Humboldt    

12

--------------------------------------------------------------------------------



MAP [g306837.jpg]

13

--------------------------------------------------------------------------------



Exhibit B

Exploration and Option to Enter Joint Venture Agreement
HHLP Operating Agreement

See attachment.

14

--------------------------------------------------------------------------------






HHLP Project LLC Operating Agreement


        This HHLP Project LLC Operating Agreement is made among Hycroft
Resources & Development, Inc., a Nevada corporation ("Hycroft"), and Hycroft
Lewis Mine, Inc., a Nevada corporation ("Hycroft Lewis") (collectively "Owner"),
and Pintail (Nevada) Gold Technology LLC, a Nevada limited liability company
("PSI").


Recitals


        A.    Owner and PSI are parties to the Option to Enter Joint Venture
Agreement Hycroft Heap Leach Project dated October, 2004 (the "Option
Agreement"), concerning certain properties in Humboldt and Pershing Counties,
Nevada, which properties are described in Exhibit A and defined in Exhibit D.

        B.    PSI has completed its Development Work obligations under the
Option Agreement and has elected to participate with Owner in the exploration,
evaluation and, if justified, the development and mining of mineral resources
within the Properties.

        C.    Owner and PSI wish to form and operate a limited liability company
under the Nevada Limited Liability Company under Chapter 86 of the Nevada
Revised Statutes (the "Act"), to own the Properties and conduct the operations
contemplated by Recital B.

        Now therefore, in consideration of their covenants and promises, Owner
and PSI agree as follows:

1.     Definitions and Cross-references

        1.1    Definitions.    The terms defined in Exhibit D and elsewhere
shall have the defined meaning wherever used in this Agreement, including in
Exhibits.

        1.2    Cross References.    References to "Exhibits" and "Sections"
refer to Exhibits and Sections of this Agreement.

2.     Name, Purposes and Term

        2.1    Formation.    The parties have organized, or will organize, the
Company pursuant to the Act and the provisions of this Agreement as a Nevada
limited liability company by the filing of its Articles of Organization
(as defined in the Act) in the Office of the Secretary of the State of Nevada
effective as of the Effective Date.

        2.2    Name.    The name of the Company is "HHLP Project LLC." The
Manager shall accomplish any filings or registrations required by jurisdictions
in which the Company conducts its Business.

        2.3    Purposes.    The Company is formed for the following purposes and
for no others, and shall serve as the exclusive means by which each of the
Members accomplishes such purposes:

                2.3.1    To conduct investigation, research and testing of
Products on the Properties.

                2.3.2    To evaluate the possible Development and Mining of the
Properties, and, if justified, to engage in Development and Mining,

                2.3.3    To engage in Operations on the Properties,

                2.3.4    To engage in marketing Products,

                2.3.5    To complete and satisfy all Environmental Compliance
obligations and Continuing Obligations affecting the Properties, and

                2.3.6    To perform any other activity necessary, appropriate,
or incidental to any of the foregoing.

        2.4    Limitation.    Unless the Members otherwise agree in writing, the
Business of the Company shall be limited to the purposes described in
Section 2.3, and nothing in this Agreement shall be construed to enlarge such
purposes.

        2.5    Term.    The teen of the Company shall begin on the Effective
Date and shall continue for twenty (20) years from the Effective Date and for so
long thereafter as Products are produced from the Properties on a continuous
basis, and thereafter until all materials, supplies, equipment and
infrastructure have been salvaged

1

--------------------------------------------------------------------------------




and disposed of, and any required Environmental Compliance is completed and
accepted, unless the Company is earlier terminated. Products shall be deemed to
be produced from the Properties on a "continuous basis" so long as production in
commercial quantities is not halted for more than two (2) consecutive years..

        2.6    Resident Agent; Offices.    The Manager shall select a duly
qualified resident agent for the company. The registered office of the Company
in the State of Nevada shall be located at Owner's Nevada office or at any other
place within the State of Nevada which the Manager shall select. The principal
office of the Company shall be at any other location which the Manager shall
select.

3.     Contributions by Members.

        3.1    Members' Initial Contributions.

                3.1.1    Owner, as its Initial Contribution, contributes the
Assets described in Exhibit A to the capital of the Company. The amount of
$500,000.00 shall be credited to Owner's Equity Account on the Effective Date
with respect to Owner's Initial Contribution.

                3.1.2    PSI, as its Initial Contribution, contributes all of
the Assets described in Exhibit A to the capital of the Company. The amount of
$500,000.00 shall be credited to PSI's Equity Account on the Effective Date with
respect to Owner's Initial Contribution.

        3.2    Record Title.    Title to the Assets shall be held by the Company
subject to the terms of this Agreement.

        3.3    Initial Ownership Interests.    The Members shall have the
following Initial Ownership Interests:

Owner   50% PSI   50%

        3.4    Changes in Ownership Interests.    The Ownership Interests shall
be eliminated or changed as follows:

                3.4.1    Upon an election by either Member pursuant to
Section 10.5 to contribute less to an adopted Program and Budget than the
percentage equal to its Ownership Interest, or to contribute nothing to an
adopted Program and Budget;

                3.4.2    In the event of default by either Member in making its
agreed-upon contribution to an adopted Program and Budget, followed by an
election by the other Member to invoke any of the remedies in Section 11.5;

                3.4.3    Upon Transfer by either Member of part or all of its
Ownership Interest in accordance with Section 7; or

                3.4.4    Upon acquisition by either Member of part or all of the
Ownership Interest of the other Member, however arising.

        3.5    Admission of New Members.    Except in the event of a transfer
permitted pursuant to Section 7, a new member may be admitted only with the
unanimous written approval of the Members.

4.     Elimination of Minority Interest.

        4.1    Reduction of Ownership Interest to Less Than Ten Percent.    A
Reduced Member whose Recalculated Ownership Interest becomes less than ten
percent (10%) shall be deemed to have withdrawn from the Company and shall
relinquish its entire Ownership Interest free and clear of any Encumbrances
arising by, through or under the Reduced Member, except any such Encumbrances
listed in Section 1.1 of Exhibit A or to which the Members have agreed. Such
relinquished Ownership Interest shall be deemed to have accrued automatically to
the other Member. The Reduced Member's Capital Account shall be transferred to
the remaining Member. The Reduced Member shall have the right to receive a
production royalty equal to five percent (5%) of the Net Profits. The Reduced
Member shall thereafter have no further right, title, or interest in the Assets,
in the Company or under this Agreement, and the tax partnership established by
Exhibit C shall dissolve pursuant to Section 42 of Exhibit C. In such event, the
Reduced Member shall execute and deliver an appropriate conveyance of any right,
title and interest the Reduced Member may have in the Assets to the remaining
Member.

2

--------------------------------------------------------------------------------



        4.2    Recalculation of Ownership Interests.    The relinquishment,
resignation and entitlements for which this Section provides shall be effective
as of the effective date of the recalculation under Sections 10.5 or 11.5.
However, if the final adjustment provided under Section 10.6 for any
recalculation under Section 10.5 results in a Recalculated Ownership Interest of
ten percent (10%) or more: (1) the Recalculated Ownership Interest shall be
deemed, effective retroactively as of the first day of the Program Period, to
have automatically reverted; (2) the Reduced Member shall be reinstated as a
Member, with all of a Member's rights and obligations; (3) the right to the Net
Profits royalty under Section 4.1 shall terminate; and (4) the Manager, on
behalf of the Members, shall make any necessary reimbursements, reallocations of
Products, contributions and other adjustments as provided in Section 10.6.4.
Similarly, if such final adjustment under Section 10.6 results in a Recalculated
Ownership Interest for either Member of less than ten percent (10%) for a
Program Period as to which the provisional calculation under Section 10.5 had
not resulted in an Ownership Interest of less than ten percent (10%), then such
Member, at its election within thirty (30) days after notice of the final
adjustment, may contribute an amount resulting in a revised final adjustment and
resultant Recalculated Participating Interest of ten percent (10%). If no such
election is made, such Member shall be deemed to have withdrawn under the terms
of Section 4.4.1 as of the beginning of such Program Period, and the Manager, on
behalf of the Members, shall make any necessary reimbursements, reallocations of
Products, contributions and other adjustments as provided in Section 10.6.4,
including of any Net Profits to which such Member may be entitled for such
Program Period.

        4.3    Documentation of Adjustments to Ownership Interests.    Each
Member's Ownership Interest and related Equity Account balance shall be shown in
the accounting records of the Company, and any adjustments, including any
reduction, readjustment, and restoration of Ownership Interests under
Sections 4.2, 10.5, 10.6 and 11.5, shall be made monthly. The Schedule of
Members attached hereto shall be amended from time to time to reflect such
changes.

5.     Relationship of the Members.

        5.1    Limitation on Authority of Members.    No Member is an agent of
the Company solely by virtue of being a Member, and no Member has authority to
act for the Company solely by virtue of being a Member. This Section 5.1
supersedes any authority granted to the Members pursuant to the Act. Any Member
that takes any action or binds the Company in violation of this Section 5.1
shall be solely responsible for any loss and expense incurred by the Company as
a result of the unauthorized action and shall indemnify and hold the Company
harmless with respect to the loss or expense.

        5.2    Federal Tax EIections and Allocations.    The Company shall be
treated as a partnership for federal income tax purposes, and no Member shall
take any action to alter such treatment.

        5.3    State Income Tax.    To the extent permissible under applicable
law, the relationship of the Members shall be treated for state income tax
purposes in the same manner as it is for federal income tax purposes.

        5.4    Tax Returns.    After approval of the Management Committee, any
tax returns or other required tax forms shall be filed in accordance with
Exhibit C.

        5.5    Other Business Opportunities.    Each Member shall have the right
to engage in and receive full benefits from any independent business activities
or operations, whether or not competitive with the Company, without consulting
with, or obligation to, the other Member or the Company. The doctrines of
"corporate opportunity" or "business opportunity" shall not be applied to the
Business nor to any other activity or operation of any Member. No Member shall
have any obligation to the Company or any other Member with respect to any
opportunity to acquire any property interest outside the Property at any time.
Unless otherwise agreed in writing, neither the Manager nor any Member shall
have any obligation to mill, beneficiate or otherwise treat any Products in any
facility owned or controlled by the Manager or such Member.

        5.6    Waiver of Rights to Partition or Other Division of Assets.    The
Members waive and release all rights of partition, or of sale in lieu thereof,
or other division of Assets, including any such rights provided by Law.

        5.7    Bankruptcy of a Member.    A Member shall cease to have any power
as a Member or Manager or any voting rights or rights of approval hereunder upon
bankruptcy, insolvency, dissolution or assignment for the benefit of creditors
of such Member, and its successor upon the occurrence of any such event shall
have only the rights, powers and privileges of a transferee enumerated in
Section 7.2, and shall be liable for all obligations of

3

--------------------------------------------------------------------------------




the Member under this Agreement. In no event, however, shall a personal
representative or successor become a substitute Member unless the requirements
of Section 7.2 are satisfied.

        5.8    Implied Covenants.    There are no implied covenants contained in
this Agreement other than those of good faith and fair dealing.

        5.9    No Certificate.    The Company shall not issue certificates
representing Ownership Interests in the Company.

        5.10    Disposition of Production.    Neither Member shall have any
obligation to account to the other Member for, nor have any interest or right of
participation in any profits or proceeds nor have any obligation to share in any
losses from, futures contracts, forward sales, trading in puts, calls, options
or any similar hedging, price protection or marketing mechanism employed by a
Member with respect to its proportionate share of any Products produced or to be
produced from the Properties.

        5.11    Limitation of Liability.    The Members shall not be required to
make any contribution to the capital of the Company except as otherwise provided
in this Agreement, nor shall the Members in their capacity as Members or Manager
be bound by, or liable for, any debt, liability or obligation of the Company
whether arising in contract, tort, or otherwise, except as expressly provided by
this Agreement. The Members' execution and their performance of their
obligations under this Agreement are not, and should not be construed to be, the
Members' assumption of the Company's obligations, contractual or otherwise. The
Members shall be under no obligation to restore a deficit Capital Account upon
the dissolution of the Company or the liquidation of any of their Ownership
Interests.

        5.12    Indemnities.    The Company may, and shall have the power to,
indemnify and hold harmless any Member or Manager or other person from and
against any and all claims and demands whatsoever arising from or related to the
Business, the Company or a Member's membership in the Company.

        5.13    No Third Party Beneficiary Rights.    This Agreement shall be
construed to benefit the Members and their respective successors and assigns
only, and shall not be construed to create third party beneficiary rights in any
other party or in any governmental organization or agency.

6.     Representations and Warranties.    As of the Effective Date, each Member
warrants and represents to the other that:

        6.1    It is a corporation duly organized and in good standing in its
state of incorporation and is qualified to do business and is in good standing
in those states where necessary in order to carry out the purposes of this
Agreement;

        6.2    It has the capacity to enter into and perform this Agreement and
all transactions contemplated herein and that all corporate, board of directors,
shareholder, surface and mineral rights owner, lessor, lessee and other actions
and consents required to authorize it to enter into and perform this Agreement
have been properly taken or obtained;

        6.3    It will not breach any other agreement or arrangement by entering
into or performing this Agreement;

        6.4    It is not subject to any governmental order, judgment, decree,
debarment, sanction or Laws that would preclude the peiniitting or
implementation of Operations under this Agreement; and

        6.5    This Agreement has been duly executed and delivered by it and is
valid and binding upon it in accordance with its terms.

7.     Transfer of Interest; Preemptive Right.

        7.1    General.    A Member shall have the right to Transfer to a third
party its Ownership Interest, or any beneficial interest therein, solely as
provided in this Section 7.

        7.2    Limitations on Free Transferability.    Any Transfer by either
Member under Section 7.1 shall be subject to the following limitations:

                7.2.1    Neither Member shall Transfer any beneficial interest
in the Company (including, but not limited to, any royalty, profits, or other
interest in the Products) except in conjunction with the Transfer of part or all
of its Ownership Interest;

4

--------------------------------------------------------------------------------




                7.2.2    No transferee of all or any part of a Member's
Ownership Interest shall have the rights of a Member unless and until the
transferring Member has provided to the other Member notice of the Transfer,
and, except as provided in Sections 7.2.6 and 7.2.7, the transferee, as of the
effective date of the Transfer, has committed in writing to assume and be bound
by this Agreement to the same extent as the transferring Member;

                7.2.3    Neither Member, without the consent of the other
Member, shall make a Transfer that shall violate any Law, or result in the
cancellation of any permits, licenses, or other similar authorization;

                7.2.4    No Transfer permitted by this Section shall relieve the
transferring Member of any liability of such transferring Member under this
Agreement, whether accruing before or after such Transfer;

                7.2.5    Any Member that makes a Transfer that shall cause
termination of the tax partnership established by Section 5.2 shall indemnify
the other Member for, from and against any and all loss, cost, expense, damage,
liability or claim therefore arising from the Transfer, including without
limitation any increase in taxes, interest and penalties or decrease in credits
caused by such termination and any tax on indemnification proceeds received by
the indemnified Member;

                7.2.6    In the event of a Transfer of less than all of an
Ownership Interest, the transferring Member and its transferee shall act and be
treated as one Member under this Agreement; provided however, that in order for
such Transfer to be effective, the transferring Member and its transferee must
first:

                        7.2.6.1    Agree, as between themselves, that one of
them is authorized to act as the sole agent ("Agent") on their behalf with
respect to all matters pertaining to this Agreement and the Company; and

                        7.2.6.2    Notify the other Member of the designation of
the Agent, and in such notice warrant and represent to the other Member that:

                                (a)    The Agent has the sole authority to act
on behalf of, and to bind, the transferring Member and its transferee with
respect to all matters pertaining to this Agreement and the Company;

                                (b)    The other Member may rely on all
decisions of, notices and other communications from, and failures to respond by,
the Agent, as if given (or not given) by the transferring Member and its
transferee; and

                                (c)    All decisions of, notices and other
communications from, and failures to respond by, the other Member to the Agent
shall be deemed to have been given (or not given) to the transferring Member and
its transferee.

The transferring Member and its transferee may change the Agent (but such
replacement must be one of them) by giving notice to the other Member, which
notice must conform to Section 7.2.6.2.

                7.2.7    If the Transfer is the grant of an Encumbrance on an
Ownership Interest to secure a loan or other indebtedness of either Member in a
bona fide transaction, other than a transaction approved unanimously by the
Management Committee or Project Financing approved by the Management Committee,
such Encumbrance shall be granted only in connection with such Member's
financing payment or performance of that Member's obligations under this
Agreement and shall be subject to the terms of this Agreement and the rights and
interests of the other Member hereunder. Any such Encumbrance shall be further
subject to the condition that the holder of such Encumbrance ("Chargee") first
enters into a written agreement with the other Member in form satisfactory to
the other Member, acting reasonably, binding upon the Chargee, to the effect
that:

                7.2.7.1    The Chargee shall not enter into possession or
institute any proceedings for foreclosure or partition of the encumbering
Member's Ownership Interest and that such Encumbrance shall be subject to the
provisions of this Agreement;

                7.2.7.2    The Chargee's remedies under the Encumbrance shall be
limited to the sale of the whole (but only of the whole) of the encumbering
Member's Ownership Interest to the other Member, or, failing such a sale, at a
public auction to be held at least thirty (30) days after prior notice to the
other Member, such sale to be subject to the purchaser entering into a written
agreement with the other Member whereby such purchaser assumes all obligations
of the encumbering Member under the terms of this Agreement. The price of any
preemptive sale to the other Member shall be the remaining principal amount of
the loan plus accrued interest and related expenses, and such preemptive sale
shall occur within sixty (60) days of the Chargee's notice to the other Member
of its intent to sell the encumbering Member's Ownership Interest. Failure of a
sale to the other

5

--------------------------------------------------------------------------------




Member to close by the end of such period, unless failure is caused by the
encumbering Member or by the Chargee, shall permit the Chargee to sell the
encumbering Member's Ownership Interest at a public sale; and

                7.2.7.3    The charge shall be subordinate to any then-existing
debt, including Project Financing previously approved by the Management
Committee, encumbering the transferring Member's Ownership Interest.

        7.3    Preemptive Right.    Any Transfer by either Member under
Section 7.1 and any Transfer by an Affiliate in Control of either Member shall
be subject to a preemptive right of the other Member to the extent provided in
Exhibit H. Failure of a Member's Affiliate to comply with this Section and
Exhibit H shall be a breach by such Member of this Agreement.

8.     Management Committee.

        8.1    Organization and Composition.    The Members establish a
Management Committee to determine overall policies, objectives, procedures,
methods and actions under this Agreement. The Management Committee shall consist
of two (2) member(s) appointed by PSI and two (2) member(s) appointed by Owner.
Each Member may appoint one or more alternates to act in the absence of a
regular member. Any alternate so acting shall be deemed a Member. Appointments
by a Member shall be made or changed by notice to the other Members. PSI shall
designate one of its Members to serve as the chair of the Management Committee.

        8.2    Decisions.    Each Member, acting through its appointed
member(s) in attendance at the meeting, shall have the votes on the Management
Committee in proportion to its Ownership Interest. Unless otherwise provided in
this Agreement, decisions of the Management Committee shall be determined by the
vote of a majority of the Ownership Interests. If a majority vote is not
reached, the decision of the Management Committee shall be decided by the
Manager.

        8.3    Meetings.

                8.3.1    The Management Committee shall hold regular meetings at
least quarterly in Denver, Colorado, or at other agreed places. The Manager
shall give fifteen (15) days notice to the Members of such meetings.
Additionally, either Member may call a special meeting upon seven (7) days
notice to the other Member. In case of an emergency, reasonable notice of a
special meeting shall suffice. There shall be a quorum if at least one member of
the Management Committee representing each Member is present; provided, however,
that if a Member fails to attend two consecutive properly called meetings, then
a quorum shall exist at the second meeting if the other Member is represented by
at least one appointed member, and a vote of such Member shall be considered the
vote required for the purposes of the conduct of all business properly noticed
even if such vote would otherwise require unanimity.

                8.3.2    If business cannot be conducted at a regular or special
meeting due to the lack of a quorum, either Member may call the next meeting
upon five (5) days notice to the other Member.

                8.3.3    Each notice of a meeting shall include an itemized
agenda prepared by the Manager in the case of a regular meeting or by the Member
calling the meeting in the case of a special meeting, but any matters may be
considered if either Member adds the matter to the agenda at least five (5) days
before the meeting or with the consent of the other Member. The Manager shall
prepare minutes of all meetings and shall distribute copies of such minutes to
the other Member within five (5) days after the meeting. Either Member may
electronically record the proceedings of a meeting with the consent of the other
Member. The other Member shall sign and return or object to the minutes prepared
by the Manager within thirty (30) days after receipt, and failure to do either
shall be deemed acceptance of the minutes as prepared by the Manager. The
minutes, when signed or deemed accepted by both Members, shall be the official
record of the decisions made by the Management Committee. Decisions made at a
Management Committee meeting shall be implemented in accordance with adopted
Programs and Budgets. If a Member timely objects to minutes proposed by the
Manager, the members of the Management Committee shall seek, for a period not to
exceed thirty (30) days from receipt by the Manager of notice of the objections,
to agree upon minutes acceptable to both Members. If the Management Committee
does not reach agreement on the minutes of the meeting within such thirty
(30) day period, the minutes of the meeting as prepared by the Manager together
with the other Member's proposed changes shall collectively constitute the
record of the meeting. If personnel employed in Operations are required to
attend a

6

--------------------------------------------------------------------------------




Management Committee meeting, reasonable costs incurred in connection with such
attendance shall be charged to the Business Account. All other costs shall be
paid by the Members individually.

        8.4    Action Without Meeting in Person.    In lieu of meetings in
person, the Management Committee may conduct meetings by telephone or video
conference, so long as minutes of such meetings are prepared in accordance with
Section 8.3.3. The Management Committee may also take actions in writing signed
by all members of the Management Committee.

        8.5    Matters Requiring Approval.    Except as provided in
Section 3.1.3 and as otherwise delegated to the Manager in Section 9.2, the
Management Committee shall have exclusive authority to determine all matters
related to overall policies, objectives, procedures, methods and actions under
this Agreement.

9.     Manager.

        9.1    Appointment.    The Members will appoint a Manager with overall
management responsibility for Operations. The Manager will serve until it
resigns as provided in Section 9.4.

        9.2    Powers and Duties of Manager.    Subject to the terms and
provisions of this Agreement, the Manager shall have the following powers and
duties, which shall be discharged in accordance with adopted Programs and
Budgets.

                9.2.1    The Manager shall manage, direct and control
Operations, and shall prepare and present to the Management Committee proposed
Programs and Budgets as provided in Section 10.

                9.2.2    The Manager shall implement the decisions of the
Management Committee, shall make all expenditures necessary to carry out adopted
Programs, and shall promptly advise the Management Committee if it lacks
sufficient funds to carry out its responsibilities under this Agreement.

                9.2.3    The Manager shall use reasonable efforts to:
(1) purchase or otherwise acquire all material, supplies, equipment, water,
utility and transportation services required for Operations, such purchases and
acquisitions to be made to the extent reasonably possible on the best terms
available, taking into account all of the circumstances; (2) obtain such
customary warranties and guarantees as are available in connection with such
purchases and acquisitions; and (3) keep the Assets free and clear of all
Encumbrances, except any such Encumbrances listed in Section 1.1 of Exhibit A
and those existing at the time of, or created concurrent with, the acquisition
of such Assets, or mechanic's or materialmen's liens (which shall be contested,
released or discharged in a diligent matter) or Encumbrances specifically
approved by the Management Committee.

                9.2.4    The Manager shall conduct such title examinations of
the Properties and cure such title defects pertaining to the Properties as may
be advisable in its reasonable judgment.

                9.2.5    The Manager shall: (1) make or arrange for all payments
required by leases, licenses, permits, contracts and other agreements related to
the Assets; (2) pay all taxes, assessments and like charges on Operations and
Assets except taxes determined or measured by a Member's sales revenue or net
income and taxes, including production taxes, attributable to a Member's share
of Products, and shall otherwise promptly pay and discharge expenses incurred in
Operations; provided, however, that if authorized by the Management Committee,
the Manager shall have the right to contest (in the courts or otherwise) the
validity or amount of any taxes, assessments or charges if the Manager deems
them to be unlawful, unjust, unequal or excessive, or to undertake such other
steps or proceedings as the Manager may deem reasonably necessary to secure a
cancellation, reduction, readjustment or equalization thereof before the Manager
shall be required to pay them, but in no event shall the Manager permit or allow
title to the Assets to be lost as the result of the nonpayment of any taxes,
assessments or like charges; and (3) do all other acts reasonably necessary to
maintain the Assets.

                9.2.6    The Manager shall: (1) apply for all necessary permits,
licenses and approvals; (2) comply with all Laws; (3) notify promptly the
Management Committee of any allegations of substantial violation thereof; and
(4) prepare and file all reports or notices required for or as a result of
Operations. The Manager shall not be in breach of this provision if a violation
has occurred in spite of the Manager's good faith efforts to comply consistent
with its standard of care under Section 9.3. In the event of any such violation,
the Manager shall timely cure or dispose of such violation on behalf of both
Members through performance, payment of fines and penalties, or both, and the
cost thereof shall be charged to the Business Account.

7

--------------------------------------------------------------------------------




                9.2.7    The Manager shall prosecute and defend, but shall not
initiate without consent of the Management Committee, all litigation or
administrative proceedings arising out of Operations. The non-managing Member
shall have the right to participate, at its own expense, in such litigation or
administrative proceedings. The non managing Member shall approve in advance any
settlement involving payments, commitments or obligations in excess of Fifty
Thousand Dollars ($50,000.00) in cash or value.

                9.2.8    The Manager shall obtain insurance for the benefit of
the Company as provided in Exhibit F or as may otherwise be determined from time
to time by the Management Committee.

                9.2.9    The Manager may dispose of Assets, whether by
abandonment, surrender, or Transfer in the ordinary course of business, except
that Properties may be abandoned or surrendered only as provided in
Section 12.2. Without prior authorization from the Management Committee,
however, the Manager shall not: (1) dispose of Assets in any one transaction
(or in any series of related transactions) having a value in excess of Fifty
Thousand Dollars ($50,000.00); (2) enter into any sales contracts or commitments
for Product, except as permitted in Section 5.10; (3) begin a liquidation of the
Company; or (4) dispose of all or a substantial part of the Assets necessary to
achieve the purposes of the Company.

                9.2.10    The Manager shall have the right to carry out its
responsibilities hereunder through agents, Affiliates or independent
contractors.

                9.2.11    The Manager shall reimburse Owner for Owner's cost of
maintenance of the patented and unpatented mining claims which are included in
and comprise a part of the Property, including payment of the federal annual
mining claim maintenance fees for the unpatented mining claims which are
included in and comprise part of the Property, a proportionate share of the
minimum payments which Owner is obligated to pay under the Underlying Agreements
for the patented mining claims which are included in or comprise part of the
Property, and any other costs which Owner reasonably incurs to hold or maintain
the Property.

                9.2.12    The Manager shall keep and maintain all required
accounting and financial records pursuant to the procedures described in
Exhibit B and in accordance with customary cost accounting practices in the
mining industry, and shall ensure appropriate separation of accounts unless
otherwise agreed by the Members.

                9.2.13    The Manager shall keep and maintain all required
records, make elections, and prepare and file all federal and state tax returns
or other required tax forms, and perform the other duties described in
Exhibit C.

                9.2.14    The Manager shall maintain Equity Accounts for each
Member. Each Member's Equity Account shall be credited with the value of such
Member's contributions under Sections 3.1.1, 3.1.2 and 3.1.3 and shall be
credited with any additional amounts contributed by such Member to the Company.
Each Member's Equity Account shall be charged with the cash and the fair market
value of property distributed to such Member (net of liabilities assumed by such
Member and liabilities to which such distributed property is subject).
Contributions and distributions shall include all cash contributions or
distributions plus the agreed value (expressed in dollars) of all in-kind
contributions or distributions. Solely for purposes of determining the Equity
Account balances of the Members, the Manager shall reasonably estimate the fair
market value of all Products distributed to the Members, and such estimated
value shall be used regardless of the actual amount received by each Member upon
disposition of such Products.

                9.2.15    The Manager shall keep the Management Committee
advised of all Operations by submitting in writing to the members of the
Management Committee: (1) monthly progress reports that include statements of
expenditures and comparisons of such expenditures to the adopted Budget;
(2) periodic summaries of data acquired; (3) copies of reports concerning
Operations; (4) a detailed final report within thirty (30) days after completion
of each Program and Budget, which shall include comparisons between actual and
budgeted expenditures and comparisons between the objectives and results of
Programs; and (5) such other reports as any member of the Management Committee
may reasonably request. Subject to Section 13, at all reasonable times the
Manager shall provide the Management Committee, or other representative of a
Member upon the request of such Member's member of the Management Committee,
access to, and the right to inspect and, at such Member's cost and expense, copy
the Existing Data and all maps, drill logs and other drilling data, core, pulps,
reports, surveys, assays, analyses, production reports, operations, technical,
accounting and financial records, and other Business Information, to the extent
preserved or kept by the Manager. In addition, the Manager shall allow the
non-managing Member, at the latter's sole risk, cost and expense, and subject to
reasonable safety

8

--------------------------------------------------------------------------------




regulations, to inspect the Assets and Operations at all reasonable times, so
long as the non-managing Member does not unreasonably interfere with Operations.

                9.2.16    The Manager shall prepare an Environmental Compliance
plan for all Operations consistent with the requirements of any applicable Laws
or contractual obligations and shall include in each Program and Budget
sufficient funding to implement the Environmental Compliance plan and to satisfy
the financial assurance requirements of any applicable Law or contractual
obligation pertaining to Environmental Compliance. To the extent practical, the
Environmental Compliance plan shall incorporate concurrent reclamation of
Properties disturbed by Operations.

                9.2.17    The Manager shall undertake to perform Continuing
Obligations when and as economic and appropriate, whether before or after
termination of the Company. The Manager shall have the right to delegate
performance of Continuing Obligations to persons having demonstrated skill and
experience in relevant disciplines. As part of each Program and Budget
submittal, the Manager shall specify in such Program and Budget the measures to
be taken for performance of Continuing Obligations and the cost of such
measures. The Manager shall keep the other Member reasonably informed about the
Manager's efforts to discharge Continuing Obligations. Authorized
representatives of each Member shall have the right from time to time to enter
the Properties to inspect work directed toward satisfaction of Continuing
Obligations and audit books, records, and related accounts.

                9.2.18    The funds that are to be deposited into the
Environmental Compliance Fund shall be maintained by the Manager in a separate,
interest bearing cash management account, which may include, but is not limited
to, money market investments and money market funds, and/or in longer term
investments if approved by the Management Committee. Such funds shall be used
solely for Environmental Compliance and Continuing Obligations, including the
committing of such funds, interests in property, insurance or bond policies, or
other security to satisfy Laws regarding financial assurance for the reclamation
or restoration of the Properties, and for other Environmental Compliance
requirements.

                9.2.19    If Ownership interests are adjusted in accordance with
this Agreement the Manager shall modify the Schedule of Members to properly
reflect such adjustment and shall propose from time to time one or more methods
for fairly allocating costs for Continuing Obligations.

                9.2.20    The Manager shall undertake all other activities
reasonably necessary to fulfill the foregoing, and to implement the policies,
objectives, procedures, methods and actions determined by the Management
Committee pursuant to Section 8.1.

        9.3    Standard of Care.    The Manager shall discharge its duties under
Section 9.2 and conduct all Operations in a good, workmanlike and efficient
manner, in accordance with sound mining and other applicable industry standards
and practices, and in accordance with Laws and with the terms and provisions of
leases, licenses, permits, contracts and other agreements pertaining to the
Assets. The Manager shall not be liable to the other Member for any act or
omission resulting in damage or loss except to the extent caused by or
attributable to the Manager's willful misconduct or gross negligence. The
Manager shall not be in default of any of its duties under Section 9.2 if its
inability or failure to perform results from the failure of the other Member to
perform acts or to contribute amounts required of it by this Agreement.

        9.4    Resignation; Deemed Offer to Resign.    The Manager may resign
upon not less than two (2) months' prior notice to the other Member, in which
case the other Member may elect to become the new Manager by notice to the
resigning Member within ten (10) days after the notice of resignation. If any of
the following shall occur, the Manager shall be deemed to have resigned upon the
occurrence of the event described in each of the following Sections, with the
successor Manager to be appointed by the other Member at a subsequently called
meeting of the Management Committee, at which the Manager shall not be entitled
to vote. The other Member, or if there are more than two (2) Members, the Member
having the greatest aggregate Ownership Interest, may appoint itself or a third
party as the Manager.

                9.4.1    The aggregate Ownership Interest of the Manager and its
Affiliates becomes less than fifty (50%), or, if there are more than two
(2) Members, the aggregate Ownership Interest of the Manager and its Affiliates
becomes less than the aggregate Ownership Interest of any other Member and its
Affiliates;

9

--------------------------------------------------------------------------------



                9.4.2    The Manager fails to perform a material obligation
imposed upon it under this Agreement and such failure continues for a period of
sixty (60) days after notice from the other Member demanding performance;

                9.4.3    The Manager fails to pay or contest in good faith
Company bills and Company debts as such obligations become due;

                9.4.4    A receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for a substantial part of its assets is
appointed and such appointment is neither made ineffective nor discharged within
sixty (60) days after the making thereof, or such appointment is consented to,
requested by, or acquiesced to by the Manager;

                9.4.5    The Manager commences a voluntary case under any
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
consents to the entry of an order for relief in an involuntary case under any
such law or to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or other similar official
of any substantial part of its assets; or makes a general assignment for the
benefit of creditors; or takes corporate or other action in furtherance of any
of the foregoing; or

                9.4.6    Entry is made against the Manager of a judgment, decree
or order for relief affecting its ability to serve as Manager or a substantial
part of its Ownership Interest or its other assets by a court of competent
jurisdiction in an involuntary case commenced under any applicable bankruptcy,
insolvency or other similar law of any jurisdiction now or hereafter in effect.

Under Sections 9.4.4, 9.4.5 or 9.4.6 above, the appointment of a successor
Manager shall be deemed to pre-date the event causing a deemed resignation.

        9.5    Payments To Manager.    The Manager shall be compensated for its
services and reimbursed for its costs hereunder in accordance with Exhibit B.

        9.6    Transactions With Affiliates.    If the Manager engages
Affiliates to provide services, it shall do so on terms no less favorable than
would be the case in arm's-length, competitively priced transactions with
unrelated parties.

        9.7    Activities During Deadlock.    If the Management Committee for
any reason fails to adopt an Exploration, Feasibility Study or Development
Program and Budget, the Manager shall continue Operations at levels sufficient
to maintain the Properties. If the Management Committee for any reason fails to
adopt an initial Mining Program and Budget or any Expansion or Modification
Programs and Budgets, the Manager shall continue Operations at levels sufficient
to maintain the then current Operations and Properties. If the Management
Committee for any reason fails to adopt Mining Programs and Budgets subsequent
to the initial Mining Program and Budget, subject to the contrary direction of
the Management Committee and receipt of necessary funds, the Manager shall
continue Operations at levels comparable with the last adopted Mining Program
and Budget. All of the foregoing shall be subject to the contrary direction of
the Management Committee and the receipt of necessary funds.

10.   Programs And Budgets.

        10.1    Initial Program and Budget.    The Initial Program and Budget to
which both Members have agreed is adopted and is attached as Exhibit G.

        10.2    Operations Pursuant to Programs and Budgets.    Except as
otherwise provided in Section 3.1.3 and Section 10.12, Operations shall be
conducted, expenses shall be incurred, and Assets shall be acquired only
pursuant to adopted Programs and Budgets. Every Program and Budget adopted
pursuant to this Agreement shall provide for accrual of reasonably anticipated
Environmental Compliance expenses for all Operations contemplated under the
Program and Budget.

        10.3    Presentation of Programs and Budgets.    Proposed Programs and
Budgets shall be prepared by the Manager for a period of one (1) year or any
other period as approved by the Management Committee, and shall be submitted to
the Management Committee for review and consideration. All proposed Programs and
Budgets may include Exploration, Feasibility Study, Development, Mining and
Expansion or Modification Operations components, or any combination thereof, and
shall be reviewed and adopted upon a vote of the Management Committee in
accordance with Sections 8.2 and 10.4. Each Program and Budget adopted by the
Management

10

--------------------------------------------------------------------------------




Committee, regardless of length, shall be reviewed at least once a year at a
meeting of the Management Committee. During the period encompassed by any
Program and Budget, and at least two (2) months prior to its expiration, a
proposed Program and Budget for the succeeding period shall be prepared by the
Manager and submitted to the Management Committee for review and consideration.

        10.4    Review and Adoption of Proposed Programs and Budgets.    Within
thirty (30) days after submission of a proposed Program and Budget, each Member
shall submit in writing to the Management Committee:

                10.4.1    Notice that the Member approves any or all of the
components of the proposed Program and Budget; or

                10.4.2    Modifications proposed by the Member to the components
of the proposed Program and Budget; or

                10.4.3    Notice that the Member rejects any or all of the
components of the proposed Program and Budget.

If a Member fails to give any of the foregoing responses within the allotted
time, the failure shall be deemed to be a vote by the Member for adoption of the
Manager's proposed Program and Budget. If a Member makes a timely submission to
the Management Committee pursuant to Sections 10.4.1, 10.4.2, or 10.4.3, then
the Manager working with the other Member shall seek for a period of time not to
exceed twenty (20) days to develop a complete Program and Budget acceptable to
both Members. The Manager shall then call a Management Committee meeting in
accordance with Section 8.3 for purposes of reviewing and voting upon the
proposed Program and Budget.

        10.5    Election to Participate.

                10.5.1    By notice to the Management Committee within twenty
(20) calendar days after the final vote adopting a Program and Budget, and
notwithstanding its vote concerning adoption of a Program and Budget, a Member
may elect to participate in the approved Program and Budget: (1) in proportion
to its respective Ownership Interest, (2) in some lesser amount than its
respective Ownership Interest, or (3) not at all. In case of an election under
Section 10.5.1.2 or 10.5.1.3, its Ownership Interest shall be recalculated as
provided in Section 10.5.2 below, with dilution effective as of the first day of
the Program Period for the adopted Program and Budget. If a Member fails to so
notify the Management Committee of the extent to which it elects to participate,
the Member shall be deemed to have elected to contribute to such Program and
Budget in proportion to its respective Ownership Interest as of the beginning of
the Program Period.

                10.5.2    If a Member elects to contribute to an adopted Program
and Budget some lesser amount than in proportion to its respective Ownership
Interest, or not at all, and the other Member elects to fund all or any portion
of the deficiency, the Ownership Interest of the Reduced Member shall be
provisionally recalculated by dividing: (1) the sum of (a) the amount credited
to the Reduced Member's Equity Account with respect to its Initial Contribution
under Section 3.1, (b) the total of all of the Reduced Member's contributions to
the Company under Section 10.5.1 or otherwise pursuant to this Agreement, and
(c) the amount, if any, the Reduced Member elects to contribute to the adopted
current Program and Budget; by (2) the sum of (a), (b) and (c) above for both
Members; and then multiplying the result by one hundred; or

The Ownership Interest of the other Member shall be increased by the amount of
the reduction in the Ownership Interest of the Reduced Member, and if the other
Member elects not to fund the entire deficiency, the Manager shall adjust the
Program and Budget to reflect the funds available.

                10.5.3    Whenever the Ownership Interests are recalculated
pursuant to this Section, (1) the Equity Accounts of both Members shall be
revised to bear the same ratio to each other as their recalculated Ownership
Interests; (2) the Schedule of Members shall be amended to reflect the
recalculated Ownership Interests; and (3) the portion of Capital Account
attributable to the reduced Ownership Interest of the Reduced Member shall be
transferred to the other Member.

        10.6    Recalculation or Restoration of Reduced Interest Based on Actual
Expenditures.

                10.6.1    If a Member makes an election under Section 10.5.1.2
or 10.5.1.3, then within thirty (30) days after the conclusion of such Program
and Budget, the Manager shall report the total amount of money expended plus the
total obligations incurred by the Manager for such Budget.

11

--------------------------------------------------------------------------------




                10.6.2    If the Manager expended or incurred obligations that
were more or less than the adopted Budget, the Ownership Interests shall be
recalculated pursuant to Section 10.5.2 by substituting each Member's actual
contribution to the adopted Budget for that Member's estimated contribution at
the time of the Reduced Member's election under Section 10.5.1.

                10.6.3    If the Manager expended or incurred obligations of
less than eighty percent (80%) of the adopted Budget, within thirty (30) days of
receiving the Manager's report on expenditures, the Reduced Member may notify
the other Member of its election to reimburse the other Member for the
difference between any amount contributed by the Reduced Member to such adopted
Program and Budget and the Reduced Member's proportionate share (at the Reduced
Member's former Ownership Interest) of the actual amount expended or incurred
for the Program, plus interest on the difference accruing at the rate described
in Section 11.3 plus two (2) percentage points. The Reduced Member shall deliver
the appropriate amount (including interest) to the other Member with such
notice. Failure of the Reduced Member to so notify and tender such amount shall
result in dilution occurring in accordance with this Section 10 and shall bar
the Reduced Member from its rights under this Section 10.6.3 concerning the
relevant adopted Program and Budget.

                10.6.4    All recalculations under this Section shall be
effective as of the first day of the Program Period for the Program and Budget.
The Manager, on behalf of both Members, shall make such reimbursements,
reallocations of Products, contributions and other adjustments as are necessary
so that, to the extent possible, each Member will be placed in the position it
would have been in had its Ownership Interests as recalculated under this
Section been in effect throughout the Program Period for such Program and
Budget.

                10.6.5    Whenever the Ownership Interests are recalculated
pursuant to this Section, (1) the Members' Equity Accounts shall be revised to
bear the same ratio to each other as their Recalculated Ownership Interests;
(2) the Schedule of Members shall be amended to reflect the recalculated
Ownership interests; and (3) the Capital Accounts of the Members shall be
determined without regard to Section 10.5.3, provided, that the portion of
Capital Account attributable to the reduced Ownership Interest of the Reduced
Member, if any, after taking into account the adjustments required by this
Section 10.6 shall be transferred to the other Member.

        10.7    Programs and Budgets for Feasibility Study.    Within thirty
(30) days following the Management Committee's approval of the performance of a
Feasibility Study, the Manager shall submit to the Management Committee a
Program and a Budget, which shall include necessary Operations, for the
preparation of a Feasibility Study. A Feasibility Study may be prepared by the
Manager, Feasibility Contractors, or both, or may be prepared by the Manager and
audited by Feasibility Contractors, as the Management Committee determines.

        10.8    Development Programs and Budgets; Project Financing.    

                10.8.1    Unless otherwise determined by the Management
Committee, the Manager shall not submit to the Management Committee a Program
and Budget including Development of the mine described in a completed
Feasibility Study until thirty (30) days following the receipt by Manager of the
Feasibility Study. The Program and Budget, which includes Development of the
mine described in the completed Feasibility Study, shall be based on the
estimated cost of Development described in the Feasibility Study for the
Approved Alternative, unless otherwise directed by the Management Committee.

                10.8.2    Promptly following adoption of the Program and Budget,
which includes Development as described in a completed Feasibility Study, but in
no event more than sixty (60) days thereafter, the Manager shall submit to the
Management Committee a report on material bids received for Development work
("Bid Report"). If bids described in the Bid Report result in the aggregate cost
of Development work exceeding twenty percent (20%) of the Development cost
estimates that formed the basis of the Development component of the adopted
Program and Budget, the Program and Budget, which includes relevant Development,
shall be deemed to have been re-submitted to the Management Committee based on
the aggregate costs as described in the Bid Report on the date of receipt of the
Bid Report and shall be reviewed and adopted in accordance with Sections 8.2
and 10.4.

                10.8.3    If the Management Committee approves the Development
of the mine described in a Feasibility Study and also decides to seek Project
Financing for such mine, each Member shall, at its own cost, cooperate in
seeking to obtain Project Financing for such mine; provided, however, that all
fees, charges and costs (including attorneys and technical consultants fees)
paid to the Project Financing lenders shall be borne by

12

--------------------------------------------------------------------------------




the Members in proportion to their Ownership Interests, unless such fees are
capitalized as a part of the Project Financing.

        10.9    Expansion or Modification Programs and Budgets.    Any Program
and Budget proposed by the Manager involving Expansion or Modification shall be
based on a Feasibility Study prepared by the Manager, Feasibility Contractors,
or both, or prepared by the Manager and audited by Feasibility Contractors, as
the Management Committee determines. The Program and Budget, which include
Expansion or Modification, shall be submitted for review and approval by the
Management Committee within thirty (30) days following receipt by the Manager of
such Feasibility Study.

        10.10    Budget Overruns; Program Changes.    For Programs and Budgets
adopted after completion of PSI's Initial Contribution, the Manager shall
immediately notify the Management Committee of any material departure from an
adopted Program and Budget. If the Manager exceeds an adopted Budget by more
than ten percent (10%) in the aggregate, then the excess over ten percent (10%),
unless authorized or ratified by the Management Committee, shall be for the sole
account of the Manager and such excess shall not be included in the calculations
of the Ownership Interests nor deemed a contribution under this Agreement.
Budget overruns of ten percent (10%) or less in the aggregate shall be borne by
the Members in proportion to their respective Ownership Interests.

11.   Accounts and Settlements.

        11.1    Monthly Statements.    The Manager shall promptly submit to the
Management Committee monthly statements of account reflecting in reasonable
detail the charges and credits to the Business Account during the preceding
month.

        11.2    Cash Calls.    On the basis of each adopted Program and Budget,
the Manager shall submit prior to the last day of each month a billing for
estimated cash requirements for the next month. Within ten (10) days after
receipt of each billing, each Member shall advance its proportionate share of
such cash requirements. The Manager shall record all funds received in the
Business Account. The Manager shall at all times maintain a cash balance
approximately equal to the rate of disbursement for up to thirty (30) days. All
funds in excess of immediate cash requirements shall be invested by the Manager
for the benefit of the Company in cash management accounts and investments
selected at the discretion of the Manager, which accounts may include, but are
not limited to, money market investments and money market funds.

        11.3    Failure to Meet Cash Calls.    A Member that fails to meet cash
calls in the amount and at the times specified in Section 11.2 shall be in
default, and the amounts of the defaulted cash call shall bear interest from the
date due at an annual rate equal to two (2) percentage points over the Prime
Rate, but in no event shall the rate of interest exceed the maximum permitted by
Law. Such interest shall accrue to the benefit of and be payable to the
non-defaulting Member, but shall not be deemed as amounts contributed by the
defaulting Member in the event dilution occurs in accordance with Section 4.2.3.
In addition to any other rights and remedies available to it by Law, the non
defaulting Member shall have those other rights, remedies, and elections
specified in Sections 11.4 and 11.5.

        11.4    Cover Payment.    If a Member defaults in making a contribution
or cash call required by an adopted Program and Budget, the non-defaulting
Member may, but shall not be obligated to, advance some portion or all of the
amount in default on behalf of the defaulting Member (a "Cover Payment"). Each
and every Cover Payment shall constitute a demand loan bearing interest from the
date of the advance at the rate provided in Section 11.3. If more than one Cover
Payment is made, the Cover Payments shall be aggregated and the rights and
remedies pertaining to an individual Cover Payment shall apply to the aggregated
Cover Payments. The failure to repay such loan upon demand shall be a default.

        11.5    Remedies.    The Members acknowledge that if either Member
defaults in making a contribution required by Section 3 or a cash call, or in
repaying a loan, as required under Sections 11.2, 11.3 or 11.4, whether or not a
Cover Payment is made, it will be difficult to measure the damages resulting
from such default (it being understood and agreed that the Members have
attempted to determine such damages in advance and determined that the
calculation of such damages cannot be ascertained with reasonable certainty).
Both Members acknowledge and recognize that the damage to the non-defaulting
Member could be significant. In the event of such default, as reasonable
liquidated damages, the non-defaulting Member may, with respect to any such
default not cured within thirty (30) days after notice to the defaulting Member
of such default, elect any of

13

--------------------------------------------------------------------------------




the following remedies by giving notice to the defaulting Member. Such election
may be made with respect to each failure to meet a cash call relating to a
Program and Budget, regardless of the frequency of such cash calls, provided
such cash calls are made in accordance with Section 11.2.

                11.5.1    The defaulting Member grants to the non-defaulting
Member a power of sale as to all or any portion of its Ownership Interest or of
its interest in any Assets, upon a default under Sections 11.3 or 11.4. Such
power shall be exercised in the manner provided by applicable Law or otherwise
in a commercially reasonable manner and upon reasonable notice. If the
non-defaulting Member elects to enforce the lien or security interest pursuant
to the terms of this Section, the defaulting Member shall be deemed to have
waived any available right of redemption, any required valuation or appraisal of
the secured property prior to sale, any available right to stay execution or to
require a marshaling of assets, and any required bond in the event a receiver is
appointed, and the defaulting Member shall be liable for any deficiency.

                11.5.2    The non-defaulting Member may elect to have the
defaulting Member's Ownership Interest diluted or eliminated as follows:

                        11.5.2.1    The Reduced Member's Ownership Interest
shall be recalculated by dividing: (X) the sum of (1) the value of the Reduced
Member's Initial Contribution under Section 3.1, (2) the total of all of the
Reduced Member's contributions to the Company under Section 10.5.1 or otherwise
pursuant to this Agreement and (3) the amount, if any, the Reduced Member
contributed to the adopted current Program and Budget with respect to which the
default occurred; by (Y) the sum of (1), (2) and (3) above for both Members; and
then multiplying the result by one hundred. For a default which occurs after PSI
elects to increase its Ownership Interest by making the Additional Contribution,
the recalculated Ownership Interest shall then be further reduced for a default
relating to a Program and Budget covering in whole or in part Feasibility Study
Operations, by multiplying Recalctiated Ownership Interest by the following
percentage: 110%.

The Ownership Interest of the other Member shall be increased by the amount of
the reduction in the Ownership Interest of the Reduced Member, including the
further reduction under this Section 11.5.2.

                        11.5.2.2    For a default relating to a Program and
Budget covering in whole or in part Development or Mining, at the non defaulting
Member's election, the defaulting Member shall be deemed to have withdrawn and
to have automatically relinquished its interest in the Assets to the
non-defaulting Member; provided, however, the defaulting Member shall have the
right to receive only from five percent (5%) of the Net Profits, if any, and not
from any other source, an amount equal to the Member's Equity Account balance at
the time of such default. Upon receipt of such amount the defaulting Member
shall thereafter have no further right, title or interest in the Assets.

                        11.5.2.3    Dilution under this Section 11.5.2 shall be
effective as of the date of the original default, and Section 10.6 shall not
apply. The amount of any Cover Payment under Section 11.4 and interest, or any
interest accrued in accordance with Section 11.3, shall be deemed to be amounts
contributed by the non-defaulting Member, and not as amounts contributed by the
defaulting Member.

                        11.5.2.4    Whenever the Ownership Interests are
recalculated pursuant to this Section 11.5.2, (1) the Equity Accounts of both
Members shall be adjusted to bear the same ratio to each other as their
recalculated Ownership Interests; and (2) the portion of Capital Account
attributable to the reduced Ownership Interest of the Reduced Member shall be
transferred to the other Member.

        11.6    Audits.

                11.6.1    Within sixty (60) days after the end of each calendar
year, at the request of a Member, an audit shall be completed by certified
public accountants selected by, and independent of, the Manager. The audit shall
be conducted in accordance with generally accepted auditing standards and shall
cover all books and records maintained by the Manager pursuant to this
Agreement, all Assets and Encumbrances, and all transactions and Operations
conducted during such calendar year, including production and inventory records
and all costs for which the Manager sought reimbursement under this Agreement,
together with all other matters customarily included in such audits. All written
exceptions to and claims upon the Manager for discrepancies disclosed by such
audit shall be made not more than three (3) months after receipt of the audit
report, unless either Member elects to conduct an independent audit pursuant to
Section 11.6.2 which is ongoing at the end of such three (3) month period, in
which case such exceptions and claims may be made within the period provided in
Section 11.6.2. Failure to make any such exception or claim within such period
shall mean the audit is deemed to

14

--------------------------------------------------------------------------------




be correct and binding upon the Members. The cost of all audits under this
Section shall be charged to the Business Account.

                11.6.2    Notwithstanding the annual audit conducted by
certified public accountants selected by the Manager, each Member shall have the
right to have an independent audit of all Company books, records and accounts,
including all charges to the Business Account. This audit shall review all
issues raised by the requesting Member, with all costs borne by the requesting
Member. The requesting Member shall give the other Member thirty (30) days prior
notice of such audit. Any audit conducted on behalf of either Member shall be
made during the Manager's normal business hours and shall not interfere with
Operations. Neither Member shall have the right to audit records and accounts of
the Company relating to transactions or Operations more than twenty-four
(24) months after the calendar year during which such transactions, or
transactions related to such Operations, were charged to the Business Account.
All written exceptions to and claims upon the Manager for discrepancies
disclosed by such audit shall be made not more than three (3) months after
completion and delivery of such audit, or they shall be deemed waived.

12.   Properties.

        12.1    Royalties, Production Taxes and Other Payments Based on
Production.    All required payments of production royalties, taxes based on
production of Products, and other payments out of production to private parties
and governmental entities, shall be determined and made by the Company in a
timely manner and otherwise in accordance with applicable laws and agreements.
The Manager shall furnish to the Members evidence of timely payment for all such
required payments. If the Company fails to make any such required payment, any
Member shall have the right to make such payment and shall thereby become
subrogated to the rights of such third party; provided, however, that the making
of any such payment on behalf of the Company shall not constitute acceptance by
the paying Member of any liability to such third party for the underlying
obligation.

        12.2    Abandonment and Surrender.    Either Member may request the
Management Committee to authorize the Manager to surrender or abandon part or
all of the Properties. At the option of the other Member, the Company shall
assign to the objecting Member or such other Person as the objecting Member
specifies, by special warranty deed and without cost to the objecting Member,
all of the Company's interest in the Properties sought to be abandoned or
surrendered, free and clear of all Encumbrances created by, through or under the
Company other than those to which both Members have agreed. Upon the assignment,
such properties shall cease to be part of the Properties.

13.   Confidentiality, Ownership, Use and Disclosure of Information.

        13.1    Business Information.    All Business Information shall be owned
jointly by the Members as their Ownership Interests are determined pursuant to
this Agreement. Both before and after the termination of the Company, all
Business Information may be used by either Member for any purpose, whether or
not competitive with the Business, without consulting with, or obligation to,
the other Member. Except as provided in Sections 13.3 and 13.4, or with the
prior written consent of the other Member, each Member shall keep confidential
and not disclose to any third party or the public any portion of the Business
Information that constitutes Confidential Information.

        13.2    Member Information.    In performing its obligations under this
Agreement, neither Member shall be obligated to disclose any Member Information.
If a Member elects to disclose Member Information in performing its obligations
under this Agreement, such Member Information, together with all improvements,
enhancements, refinements and incremental additions to such Member Information
that are developed, conceived, originated or obtained by either Member in
performing its obligation under this Agreement ("Enhancements"), shall be owned
exclusively by the Member that originally developed, conceived, originated or
obtained such Member Information. Each Member may use and enjoy the benefits of
such Member Information and Enhancements in the conduct of the Business
hereunder, but the Member that did not originally develop, conceive, originate
or obtain such Member Information may not use such Member Information and
Enhancements for any other purpose. Except as provided in Section 13.4, or with
the prior written consent of the other Member, which consent may be withheld in
such Member's sole discretion, each

15

--------------------------------------------------------------------------------




Member shall keep confidential and not disclose to any third party or the public
any portion of Member Information and Enhancements owned by the other Member
that constitutes Confidential Information.

        13.3    Permitted Disclosure of Confidential Business
Information.    Either Member may disclose Business Information that is
Confidential Information: (l) to a Member's officers, directors, partners,
members, employees, Affiliates, shareholders, agents, attorneys, accountants,
consultants, contractors, subcontractors or advisors, for the sole purpose of
such Member's performance of its obligations under this Agreement; (2) to any
party to whom the disclosing Member contemplates a Transfer of all or any part
of its Ownership Interest, for the sole purpose of evaluating the proposed
Transfer; (3) to any actual or potential lender, underwriter or investor for the
sole purpose of evaluating whether to make a loan to or investment in the
disclosing Member; or (4) to a third party with whom the disclosing Member
contemplates any independent business activity or operation.

        The Member disclosing Confidential Information pursuant to this
Section 13.3, shall disclose such Confidential Information to only those parties
that have a bona fide need to have access to such Confidential Information for
the purpose for which disclosure to such parties is permitted under this
Section 13.3 and that have agreed in writing supplied to, and enforceable by,
the other Member to protect the Confidential Information from further
disclosure, to use such Confidential Information solely for such purpose and to
otherwise be bound by the provisions of this Section 13. Such writing shall not
preclude parties described in Section 13.3.2 from discussing and completing a
Transfer with the other Member. The Member disclosing Confidential Information
shall be responsible and liable for any use or disclosure of the Confidential
Information by such parties in violation of this Agreement and such other
writing.

        13.4    Disclosure Required By Law.    Notwithstanding anything
contained in this Section, a Member may disclose any Confidential Information
if, in the opinion of the disclosing Member's legal counsel: (1) such disclosure
is legally required to be made in a judicial, administrative or governmental
proceeding pursuant to a valid subpoena or other applicable order; or (2) such
disclosure is legally required to be made pursuant to the rules or regulations
of a stock exchange or similar trading market applicable to the disclosing
Member.

        Prior to any disclosure of Confidential Information under this
Section 13.4, the disclosing Member shall give the other Member at least ten
(10) days prior written notice (unless less time is permitted by such rules,
regulations or proceeding) and, in making such disclosure, the disclosing Member
shall disclose only that portion of Confidential Information required to be
disclosed and shall take all reasonable efforts to preserve the confidentiality
thereof, including, without limitation, obtaining protective orders and
supporting the other Member in intervention in any such proceeding.

        13.5    Public Announcements.    Prior to making or issuing any press
release or other public announcement or disclosure of Business Information that
is not Confidential Information, a Member shall first consult with the other
Member as to the content and timing of such announcement or disclosure, unless
in the good faith judgment of such Member, there is not sufficient time to
consult with the other Member before such announcement or disclosure must be
made under applicable Laws; but in such event, the disclosing Member shall
notify the other Member, as soon as possible, of the pendency of such
announcement or disclosure, and it shall notify the other Member before such
announcement or disclosure is made if at all reasonably possible. Any press
release or other public announcement or disclosure to be issued by either Member
relating to this Business shall also identify the other Member.

14.   Resignation and Dissolution.

        14.1    Events of Dissolution.    The Company shall be dissolved upon
the occurrence of any of the following:

                14.1.1    Upon expiration of term of this Agreement in
accordance with Section 2.5;

                14.1.2    Upon the unanimous written agreement of the Members;

                14.1.3    At the election of either Member upon sixty (60) days
notice of termination to the other Member, if the Management Committee fails to
adopt a Program and Budget for six (6) months after the expiration of the latest
adopted Program and Budget;

                14.1.4    Upon the resignation of a Member pursuant to
Section 14.2 or upon the bankruptcy, insolvency, dissolution or assignment for
the benefit of creditors of a Member; or

16

--------------------------------------------------------------------------------




                14.1.5    As otherwise provided by the Act.

        14.2    Resignation.    A Member may elect to resign from the Company by
giving notice to the other Member of the effective date of resignation, which
shall be the later of the end of the then current Program Period or thirty
(30) days after the date of the notice. Upon resignation by a Member, the
resigning Member shall be deemed to have transferred to the remaining Member all
of its Ownership Interest, including all of its interest in the Assets and its
Capital Account, without cost and free and clear of all Encumbrances arising by,
through or under such resigning Member, except those described in Section 1.1 of
Exhibit A and those to which both Members have agreed. The resigning Member
shall execute and deliver all instruments as may be necessary in the reasonable
judgment of the other Member to effect the transfer of its interests in the
Company and the Assets to the other Member. A resigning Member shall have no
right to receive the fair value of his Ownership Interest pursuant to the Act.
If within a sixty (60) day period both Members elect to withdraw, then the
Company shall instead be deemed to have been terminated by the written agreement
of the Members pursuant to Section 14.1.2.

        14.3    Disposition of Assets on Dissolution.    Promptly after
dissolution under Section 14.1, the Manager shall take all action necessary to
wind up the activities of the Company, in accordance with Exhibit C. All costs
and expenses incurred in connection with the dissolution of the Company shall be
expenses chargeable to the Business Account.

        14.4    Filing of Certificate of Cancellation.    Upon completion of the
winding up of the affairs of the Company, the Manager shall promptly file a
Certificate of Cancellation with the Office of the Secretary of State of the
State of Nevada. If the Manager has caused the dissolution of the Company,
whether voluntarily or involuntarily, then a person selected by a majority vote
of the Members to wind up the affairs of the Company shall file the Certificate
of Cancellation.

        14.5    Right to Data After Dissolution.    After dissolution of the
Company pursuant to Sections 14.1.1, 14.1.2, 14.1.3, or 14.1.5, each Member
shall be entitled to make copies of all applicable information acquired
hereunder before the effective date of termination not previously furnished to
it, but a bankrupt or resigning Member causing a dissolution of the Company
pursuant to Section 14.1.4 shall not be entitled to any such copies.

        14.6    Continuing Authority.    On dissolution of the Company under
Section 14.1, or the deemed resignation of either Member pursuant to
Sections 4.1 or 11.5, the Member that was the Manager prior to such dissolution
(or the other Member in the event of a resignation by the Manager) shall have
the power and authority to do all things on behalf of both Members that are
reasonably necessary or convenient to: (1) wind up Operations and (2) complete
any transaction and satisfy any obligation, unfinished or unsatisfied, at the
time of such termination or resignation, if the transaction or obligation arises
out of Operations prior to such termination or resignation. The Manager shall
have the power and authority to grant or receive extensions of time or change
the method of payment of an already existing liability or obligation, prosecute
and defend actions on behalf of the Company and either or both Members, encumber
Assets, and take any other reasonable action in any matter with respect to which
the former Members continue to have, or appear or are alleged to have, a common
interest or a common liability.

15.   Disputes.

        15.1    Governing Law.    Except for matters of title to the Properties
or their Transfer, which shall be governed by the law of their situs, this
Agreement shall be governed by and interpreted in accordance with the laws of
the State of Nevada, without regard for any conflict of laws or choice of laws
principles that would permit or require the application of the laws of any other
jurisdiction.

        15.2    Forum Selection.    Any action or proceeding concerning the
construction, enforcement or interpretation of the terms of this Agreement or
any claim or dispute between the parties shall be commenced and heard in the
Second Judicial District Court of the State of Nevada, in and for the County of
Washoe, Reno, Nevada. Each Member agrees and submits to the jurisdiction of and
venue in the Second Judicial District Court.

        15.3    Dispute Resolution.    All disputes arising under or in
connection with this Agreement which cannot be resolved by agreement between the
Members shall be resolved in accordance with the procedures prescribed in
Exhibit I.

17

--------------------------------------------------------------------------------




16.   General Provisions.

        16.1    Notices.    All notices, payments and other required or
permitted communications ("Notices") to either Member shall be in writing, and
shall be addressed respectively as follows:

    c/o Vista Gold Corp.
7961 Shaffer Parkway, Suite 5
Littleton, CO 80127 If to Owner:         Pintail (Nevada) Gold Technology LLC
301 Mica Road
Golden, CO 80403

        All Notices shall be given (1) by personal delivery to the Member,
(2) by electronic communication, capable of producing a printed transmission,
(3) by registered or certified mail return receipt requested, or (4) by
overnight or other express courier service. All Notices shall be effective and
shall be deemed given on the date of receipt at the principal address if
received during normal business hours, and, if not received during normal
business hours, on the next business day following receipt, or if by electronic
communication, on the date of such communication. Either Member may change its
address by Notice to the other Member.

        16.2    Gender.    The singular shall include the plural, and the plural
the singular wherever the context so requires, and the masculine, the feminine,
and the neuter genders shall be mutually inclusive.

        16.3    Currency.    All references to "dollars" or "$" shall mean
lawful currency of the United States of America.

        16.4    Headings.    The subject headings of the Sections and Sections
of this Agreement and Exhibits to this Agreement are included for purposes of
convenience only, and shall not affect the construction or interpretation of any
of its provisions.

        16.5    Waiver.    The failure of either Member to insist on the strict
performance of any provision of this Agreement or to exercise any right, power
or remedy upon a breach hereof shall not constitute a waiver of any provision of
this Agreement or limit such Member's right thereafter to enforce any provision
or exercise any right.

        16.6    Modification.    No modification of this Agreement shall be
valid unless made in writing and duly executed by both Members.

        16.7    Force Majeure.    Except for the obligation to make payments
when due hereunder, the obligations of a Member shall be suspended to the extent
and for the period that performance is prevented by any cause, whether
foreseeable or unforeseeable, beyond its reasonable control, including, without
limitation, labor disputes (however arising and whether or not employee demands
are reasonable or within the power of the Member to grant); acts of God; Laws,
instructions or requests of any government or governmental entity; judgments or
orders of any court; inability to obtain on reasonably acceptable terms any
public or private license, permit or other authorization; curtailment or
suspension of activities to remedy or avoid an actual or alleged, present or
prospective violation of Environmental Laws; action or inaction by any federal,
state or local agency that delays or prevents the issuance or granting of any
approval or authorization required to conduct Operations beyond the reasonable
expectations of the Member seeking the approval or authorization (including,
without limitation, a failure to complete any review and analysis required by
the National Environmental Policy Act or any similar state law within six
(6) months of initiation of that process); acts of war or conditions arising out
of or attributable to war, whether declared or undeclared; riot, civil strife,
insurrection or rebellion; fire, explosion, earthquake, storm, flood, sink
holes, drought or other adverse weather condition; delay or failure by suppliers
or transporters of materials, parts, supplies, services or equipment or by
contractors' or subcontractors' shortage of, or inability to obtain, labor,
transportation, materials, machinery, equipment, supplies, utilities or
services; accidents; breakdown of equipment, machinery or facilities; actions by
native rights groups, environmental groups, or other similar special interest
groups; or any other cause whether similar or dissimilar to the foregoing. The
affected Member shall promptly give notice to the other Member of the suspension
of performance, stating therein the nature of the suspension, the reasons
therefore, and the expected duration thereof. The affected Member shall resume
performance as soon as reasonably possible. During the period of suspension the

18

--------------------------------------------------------------------------------




obligations of both Members to advance funds pursuant to Section 11.2 shall be
reduced to levels consistent with then current Operations.

        16.8    Rule Against Perpetuities.    The Members do not intend that
there shall be any violation of the Rule Against Perpetuities, the Rule Against
Unreasonable Restraints on the Alienation of Property, or any similar rule.
Accordingly, if any right or option to acquire any interest in the Properties,
in an Ownership Interest, in the Assets, or in any real property exists under
this Agreement, such right or option must be exercised, if at all, so as to vest
such interest within time periods permitted by applicable rules. If, however,
any such violation should inadvertently occur, the Members agree that a court
shall reform that provision in such a way as to approximate most closely the
intent of the Members within the limits permissible under such rules.

        16.9    Further Assurances.    Each of the Members shall take, from time
to time and without additional consideration, such further actions and execute
such additional instruments as may be reasonably necessary or convenient to
implement and carry out the intent and purpose of this Agreement or as may be
reasonably required by lenders in connection with Project Financing.

        16.10    Entire Agreement; Successors and Assigns.    This Agreement
contains the entire understanding of the Members and supersedes all prior
agreements and understandings between the Members relating to the subject matter
hereof. This Agreement shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of the Members.

        16.11    Counterparts.    This Agreement may be executed in any number
of counterparts, and it shall not be necessary that the signatures of both
Members be contained on any counterpart. Each counterpart shall be deemed an
original, but all counterparts together shall constitute one and the same
instrument.

        The parties hereto have executed this Agreement as of the Effective
Date.

    Hycroft Resources & Development, Inc.       Hycroft Lewis Mine, Inc. By:  
/s/        

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

  By:   /s/        

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------


 
 
 
 
 
 
Pintail (Nevada) Gold Technology LLC         By:   /s/        

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------





Exhibit A


HHLP Project LLC
Operating Agreement


Assets


1.Owner's Initial Contribution.

a.License Agreement attached.

b.Data. See attached list.

2.PSI's Initial Contribution.

a.Technology License Agreement attached.

b.Data. See attached list.

1

--------------------------------------------------------------------------------







Exhibit B

HHLP Project LLC
Operating Agreement


Accounting Procedures


        The financing and accounting procedures to be followed by the Manager
and the Members under the Agreement are stated below. All capitalized terms in
these Accounting Procedures shall have the definition attributed to them in the
Agreement, unless defined otherwise.

        The purpose of these Accounting Procedures is to establish equitable
methods for determining charges and credits applicable to Operations. It is the
intent of the Members that no Member shall lose or profit by reason of the
designation of one of them to exercise the duties and responsibilities of the
Manager. The Members shall meet and in good faith endeavor to agree upon changes
deemed necessary to correct any unfairness or inequity. In the event of a
conflict between the provisions of these Accounting Procedures and those of the
Agreement, the provisions of the Agreement shall control.

A.    General Provisions.

        1.    General Accounting Records.    The Manager shall maintain detailed
and comprehensive cost accounting records in accordance with these Accounting
Procedures, including general ledgers, supporting and subsidiary journals,
invoices, checks and other customary documentation, sufficient to provide a
record of revenues and expenditures and periodic statements of financial
position and the results of Operations for managerial, tax, regulatory or other
financial, regulatory, or legal reporting purposes related to the Company. Such
records shall be retained for the duration of the period allowed the Members for
audit or the period necessary to comply with tax or other regulatory
requirements. The records shall reflect all obligations, advances and credits of
the Members.

        2.    Cash Management Accounts.    The Manager shall maintain one or
more separate cash management accounts for the payment of all expenses and the
deposit of all cash receipts for the Company.

        3.    Statements and Billings.    The Manager shall prepare statements
and bill the Members as provided in Section 11 of the Agreement. Payment of any
such billings by a Member, including the Manager, shall not prejudice such
Member's right to protest or question the billing's correctness thereof for a
period not to exceed twenty-four (24) months following the calendar year during
which such billings were received by such Member. All written exceptions to and
claims upon the Manager for incorrect charges, billings or statements shall be
made upon the Manager within such twenty-four (24) month period. The time period
permitted for adjustments shall not apply to adjustments resulting from periodic
inventories as provided in Sections E.1 and E.2.

B.    Charges to Business Account.    Subject to the limitations stated below,
the Manager shall charge the Business Account with the following:

        1.    Property Acquisition Costs, Rentals, Royalties and Other
Payments.    All property acquisition and holding costs, including Governmental
Fees, filing fees, license fees, costs of permits and assessment work, delay
rentals, production royalties, including any required advances, and all other
payments made by the Manager which are necessary to acquire or maintain title to
the Assets.

        2.    Labor and Employee Benefits.

                a.    Salaries and wages of the Manager's employees directly
engaged in Operations, including salaries or wages of employees who are
temporarily assigned to and directly employed by same.

                b.    The Manager's cost of holiday, vacation, sickness and
disability benefits, and other customary allowances applicable to the salaries
and wages chargeable under Section B.2a and Section B.12. Such costs may be
charged on a "when and as paid basis" or by "percentage assessment" on the
amount of salaries and wages. If percentage assessment is used, the rate shall
be applied to wages or salaries excluding overtime and bonuses. Such rate shall
be based on the Manager's cost experience and it shall be periodically adjusted
at least annually to ensure that the total of such charges does not exceed the
actual cost thereof to the Manager.

1

--------------------------------------------------------------------------------




                c.    The Manager's actual cost of established plans for
employees' group life insurance, hospitalization, pension, retirement, stock
purchase, thrift, bonus (except production or incentive bonus plans under a
union contract based on actual rates of production, cost savings and other
production factors, and similar non-union bonus plans customary in the industry
or necessary to attract competent employees, which bonus payments shall be
considered salaries and wages under Section B.2.a or Section B.12 rather than
employees' benefit plans) and other benefit plans of a like nature applicable to
salaries and wages chargeable under Sections 2.2.1 or Section 2.12, provided
that the plans are limited to the extent feasible to those customary in the
industry.

                d.    Cost of assessments imposed by governmental authority that
are applicable to salaries and wages chargeable under Section B.2.a, including
all penalties except those resulting from the willful misconduct or gross
negligence of the Manager.

        3.    Materials, Equipment and Supplies.    The cost of materials,
equipment and supplies (collectively "Material") purchased from unaffiliated
third parties or furnished by a Member as provided in Section C.2. The Manager
shall purchase or furnish only so much Material as may be required for immediate
use in efficient and economical Operations. The Manager shall also maintain
inventory levels of Material at reasonable levels to avoid unnecessary
accumulation of surplus stock.

        4.    Equipment and Facilities Furnished by Manager.    The cost of
machinery, equipment and facilities owned by the Manager and used in Operations
or used to provide support or utility services to Operations charged at rates
commensurate with the actual costs of ownership and operation of such machinery,
equipment and facilities. Such rates shall include costs of maintenance,
repairs, other operating expenses, insurance, taxes, depreciation and interest
at a rate not to exceed Prime Rate plus three percent (3%) per annum. Such rates
shall not exceed the average commercial rates currently prevailing in the
vicinity of the Operations.

        5.    Transportation.    Reasonable transportation costs incurred in
connection with the transportation of employees and material necessary for
Operations.

        6.    Contract Services and Utilities.    The cost of contract services
and utilities procured from outside sources, other than services described in
Sections B.9. If contract services are performed by the Manager or a Manager's
Affiliate, the cost charged to the Business Account shall not be greater than
that for which comparable services and utilities are available in the open
market within the vicinity of Operations. The cost of professional consultant
services procured from outside sources in excess of Twenty-Five Thousand Dollars
($25,000.00) per annum per contract shall not be charged to the Business Account
unless approved by the Management Committee.

        7.    Insurance Premiums.    Net premiums paid for insurance required to
be carried for Operations for the protection of the Members. When Operations are
conducted in an area where the Manager may self-insure for Workers' Compensation
and/or Employer's Liability under state law, the Manager may elect to include
such risks in its self-insurance program and shall charge its costs of
self-insuring such risks to the Business Account provided that such charges
shall not exceed published manual rates.

        8.    Damages and Losses.    All costs in excess of insurance proceeds
necessary to repair or replace damage or losses to any Assets resulting from any
cause other than the willful misconduct or gross negligence of the Manager. The
Manager shall furnish the Management Committee with written notice of damages or
losses as soon as practicable after a report thereof has been received by the
Manager.

        9.    Legal and Regulatory Expense.    All legal and regulatory costs
and expenses incurred in or resulting from Operations or necessary to protect or
recover the Assets of the Company, including costs of title investigation and
title curative services. All attorney's fees and other legal costs to handle,
investigate and settle litigation or claims, and amounts paid in settlement of
such litigation or claims in excess of Fifty Thousand Dollars ($50,000.00) per
annum shall not be charged to the Business Account unless approved by the
Management Committee.

        10.    Audit.    Cost of annual audits under Section 11.6.1 of the
Agreement.

        11.    Taxes.    All taxes, assessments and like charges on Operations
and Assets which have been paid by the Manager for the benefit of the Members.
Each Member is separately responsible for taxes determined or measured by a
Member's sales revenue or net income.

2

--------------------------------------------------------------------------------




        12.    Office Expenses.    The costs of maintaining and operating an
office and any necessary suboffice.

        13.    Administrative Charge.

        Each month, the Manager shall charge the Business Account for the actual
administrative costs incurred by the Company directly for its activities on the
Property.

        14.    Environmental Compliance Fund.    Costs of reasonably anticipated
Environmental Compliance which, on a Program basis, shall be determined by the
Management Committee and shall be based on proportionate contributions in an
amount sufficient to establish a fund, which through successive proportionate
contributions during the life of the Company, will pay for ongoing Environmental
Compliance conducted during Operations and which will aggregate the reasonably
anticipated costs of mine closure, post-Operations Environmental Compliance and
Continuing Obligations. The Manager shall invest such amounts on behalf of the
Members as provided in Section 9.2.19 of the Agreement.

        15.    Other Expenditures.    Any reasonable direct expenditure, other
than expenditures which are covered by the foregoing provisions, incurred by the
Manager for the necessary and proper conduct of Operations.

C.    Basis of Charges to Business Account.

        1.    Purchases.    Material purchased and services procured from third
parties shall be charged to the Business Account by the Manager at invoiced
cost, including applicable transfer taxes, less all discounts taken. If any
Material is determined to be defective or is returned to a vendor for any other
reason, the Manager shall credit the Business Account when an adjustment is
received from the vendor.

        2.    Material Furnished by a Member for Use in the Business.    Any
Material furnished by a Member for use in the Business or distributed to a
Member by the Manager shall be priced on the following basis:

                a.    New Material.    New Material furnished by a Member shall
be priced F.O.B. the nearest reputable supply store or railway receiving point,
where like Material is available, at the current replacement cost of the same
kind of Material, exclusive of any available cash discounts, at the time it is
furnished (the "New Price").

                b.    Used Material.

                        (1)    Used Material in sound and serviceable condition
and suitable for reuse without reconditioning shall be priced as follows:

                                (a)    Used Material furnished by a Member shall
be priced at seventy-five percent (75%) of the New Price;

                                (b)    Used Material distributed to a Member
shall be priced (1) at seventy-five percent (75%) of the New Price if such
Material was originally charged to the Business Account as new Material, or
(2) at sixty-five percent (65%) of the New Price if such Material was originally
charged to the Business Account as good used Material at seventy-five percent
(75%) of the New Price.

                        (2)    Other used Material that, after reconditioning,
will be further serviceable for original function as good secondhand Material,
or that is serviceable for original function but not substantially suitable for
reconditioning, shall be priced at fifty percent (50%) of New Price. The cost of
any reconditioning shall be borne by the transferee.

                        (3)    Bad-Order Material which is no longer usable for
its original purpose without excessive repair cost but further usable for some
other purpose shall be priced on a basis comparable with items normally used for
that purpose.

                        (4)    All other Material, including junk, shall be
priced at a value commensurate with its use or at prevailing prices.

                c.    Obsolete Material.    Any Material that is serviceable and
usable for its original function, but its condition is not equivalent to that
which would justify a price as provided above, shall be priced by the Management
Committee. Such price shall be set at a level that will result in a charge to
the Business Account equal to the value of the service to be rendered by such
Material.

3

--------------------------------------------------------------------------------




        3.    Premium Prices.    Whenever Material is not readily obtainable at
published or listed prices because of national emergencies, strikes or other
unusual circumstances over which the Manager has no control, the Manager may
charge the Business Account for the required Material on the basis of the
Manager's direct cost and expenses incurred in procuring such Material and
making it suitable for use. The Manager shall give written notice of the
proposed charge to the Members before the time when such charge is to be billed,
whereupon a Member shall have the right, by notifying the Manager within ten
days of the delivery of the notice from the Manager, to furnish at the usual
receiving point all or part of its share of Material suitable for use and
acceptable to the Manager.

        4.    Warranty of Material Furnished by the Manager or Members.    No
Member warrants any Material furnished beyond any dealer's or manufacturer's
warranty and no credits shall be made to the Business Account for defective
Material until adjustments are received by the Manager from the dealer,
manufacturer or their respective agents.

D.    Disposal of Material.

        1.    Disposition Generally.    The Manager shall have no obligation to
purchase a Member's interest in Material. The Management Committee shall
determine the disposition of major items of surplus Material, provided the
Manager shall have the right to dispose of normal accumulations of junk and
scrap Material either by sale or by transfer to the Members as provided in
Section C.2.b.4.

        2.    Distribution to Members.    Any Material to be distributed to the
Members shall be made in proportion to their respective Participating Interests,
and corresponding credits shall be made to the Business Account on the basis
provided in Section B.

        3.    Sales.    Sales of Material to third parties shall be credited to
the Business Account at the net amount received. Any damages or claims by the
Purchaser shall be charged back to the Business Account if and when paid.

E.    Inventories.

        1.    Periodic Inventories, Notice and Representations.    At reasonable
intervals, inventories shall be taken by the Manager, which shall include all
such Material as is ordinarily considered controllable by operators of mining
properties and the expense of conducting such periodic inventories shall be
charged to the Business Account. The Manager shall give written notice to the
Members of its intent to take any inventory at least thirty (30) days before
such inventory is scheduled to take place. A Member shall be deemed to have
accepted the results of any inventory taken by the Manager if the Member fails
to be represented at such inventory.

        2.    Reconciliation and Adjustment of Inventories.    Reconciliation of
inventory with charges to the Business Account shall be made, and a list of
overages and shortages shall be furnished to the Management Committee within six
(6) months after the inventory is taken. Inventory adjustments shall be made by
the Manager to the Business Account for overages and shortages, but the Manager
shall be held accountable to the Company only for shortages due to lack of
reasonable diligence.

4

--------------------------------------------------------------------------------






Exhibit C


HHLP Project LLC
Operating Agreement
Tax Matters


        A.    Effect of This Exhibit.    This Exhibit shall govern the
relationship of the Members and the Company with respect to tax matters and the
other matters which this Exhibit addresses. Except as otherwise indicated,
capitalized terms used in this Exhibit shall have the meanings given to them in
the Agreement. In the event of a conflict between this Exhibit and the other
provisions of the Agreement, the terms of this Exhibit shall control.

        B.    Tax Matters Partner.

        1.    Designation of Tax Matters Partner.    The Manager is designated
the tax matters partner (the "TMP") as defined in Section 6231(a)(7) of the
Internal Revenue Code of 1986 ("the Code") and shall be responsible for, make
elections for, and prepare and file any federal and state tax returns or other
required tax forms following approval of the Management Committee. In the event
of any change in Manager, the Member serving as Manager at the end of a taxable
year shall continue as TMP with respect to all matters concerning such year
unless the TMP for that year is required to be changed pursuant to applicable
Treasury Regulations. The TMP and each other Member shall use reasonable best
efforts to comply with the responsibilities outlined in this Section 2 and in
Sections 6221 through 6233 of the Code (including any Treasury regulations
promulgated thereunder) and in doing so shall incur no liability to any other
party.

        2.    Notice.    Each Member shall furnish the TMP with such information
(including information specified in Section 6230(e) of the Code) as it may
reasonably request to permit it to provide the Internal Revenue Service with
sufficient information to allow proper notice to the Members in accordance with
Section 6223 of the Code. The TMP shall keep each Member informed of all
administrative and judicial proceedings for the adjustment at the partnership
level of partnership items in accordance with Section 6223(g) of the Code.

        3.    Inconsistent Treatment of Tax Item.    If an administrative
proceeding contemplated under Section 6223 of the Code has begun, and the TMP so
requests, each Member shall notify the TMP of its treatment of any partnership
item on its federal income tax return that is inconsistent with the treatment of
that item on the partnership return.

        4.    Extensions of Limitation Periods.    The TMP shall not enter into
any extension of the period of limitations as provided under Section 6229 of the
Code without first giving reasonable advance notice to each other Member of such
intended action.

        5.    Requests for Administrative Adjustments.    No Member shall file,
pursuant to Section 6227 of the Code, a request for an administrative adjustment
of partnership items for any taxable year of the Company without first notifying
each other Member. If each other Member agrees with the requested adjustment,
the TMP shall file the request for administrative adjustment on behalf of the
Company. If consent is not obtained within thirty (30) days after notice from
the proposing Member, or within the period required to timely file the request
for administrative adjustment, if shorter, a Member, including the TMP, may file
that request for administrative adjustment on its own behalf.

        6.    Judicial Proceedings.    A Member intending to file a petition
under Section 6226, 6228 or other sections of the Code with respect to any
partnership item, or other tax matters involving the Company, shall notify each
other Member of such intention and the nature of the contemplated proceeding. If
the TMP is the Member intending to file such petition, such notice shall be
given within a reasonable time to allow each other Member to participate in the
choosing of the forum in which such petition will be filed. If all Members do
not agree on the appropriate forum, then the appropriate forum shall be decided
in accordance with Section 8.2 of the Agreement. If a deadlock results, the TMP
shall choose the forum. If a Member intends to seek review of any court decision
rendered as a result of a proceeding instituted under the preceding part of this
Section, each such Member shall notify each other Member of such intended
action.

        7.    Settlements.    The TMP shall not bind any other Member to a
settlement agreement without first obtaining the written consent of any such
Member. A Member who enters into a settlement agreement for its own account with
respect to any partnership items, as defined by Section 6231(a)(3) of the Code,
shall notify each other Member of such settlement agreement and its terms within
ninety (90) days from the date of settlement.

1

--------------------------------------------------------------------------------



        8.    Fees and Expenses.    The TMP shall not engage legal counsel,
certified public accountants, or others without the prior consent of the
Management Committee. A Member may engage legal counsel, certified public
accountants, or others in its own behalf and at its sole cost and expense. Any
reasonable item of expense, including but not limited to fees and expenses for
legal counsel, certified public accountants, and others which the TMP incurs
(after proper consent by the Management Committee as provided above) in
connection with any audit, assessment, litigation, or other proceeding regarding
any partnership item, shall constitute proper charges to the Business Account
and shall be borne by the Members as any other item which constitutes a direct
charge to the Business Account pursuant to the Agreement.

        9.    Survival.    The provisions of the foregoing Sections, including
but not limited to the obligation to pay fees and expenses contained in
Section B.8, shall survive the termination of the Company or the termination of
a Member's interest in the Company and shall remain binding on the Members for a
period of time necessary to resolve with the Internal Revenue Service or the
Department of the Treasury any and all matters regarding the federal income
taxation of the Company for the applicable tax year(s).

C.    Tax Elections and Allocations.

        1.    Company Election.    It is understood and agreed that the Members
intend to create a partnership for United States federal and state income tax
purposes, and, unless otherwise agreed to hereafter by all Members, no Member
shall take any action to change the status of the Company as a partnership under
Treas. Reg. § 1.7701-3 or similar provision of state law. It is understood and
agreed that the Members intend to create a partnership for federal and state
income tax purposes only. The Manager shall file with the appropriate office of
the Internal Revenue Service a partnership income tax return covering the
Operations. The Members recognize that the Agreement may be subject to state
income tax statutes. The Manager shall file with the appropriate offices of the
state agencies any required partnership state income tax returns. Each Member
agrees to furnish to the Manager any information it may have relating to
Operations as shall be required for proper preparation of such returns. The
Manager shall furnish to each other Member for its review a copy of each
proposed income tax return at least two weeks prior to the date the return is
filed.

        2.    Tax Elections.    The Company shall make the following elections
for purposes of all partnership income tax returns:

                a.    To use the accrual method of accounting.

                b.    Pursuant to the provisions at Section 706(b)(1) of the
Code, to use as its taxable year the year ended December 31. In this connection,
Owner represents that its taxable year is the year ending December 31 and PSI
represents that its taxable year is the year ending December 31.

                c.    To deduct currently all development expenses to the extent
possible under Section 616 of the Code.

                d.    Unless the Members unanimously agree otherwise, to compute
the allowance for depreciation in respect of all depreciable Assets using the
maximum accelerated tax depreciation method and the shortest life permissible
or, at the election of the Manager, using the units of production method of
depreciation.

                e.    To treat advance royalties as deductions from gross income
for the year paid or accrued to the extent permitted by law.

                f.    To adjust the basis of property of the Company under
Section 754 of the Code at the request of a Member;

                g.    To amortize over the shortest permissible period all
organizational expenditures and business start-up expenses under Sections 195
and 709 of the Code;

        Any other election required or permitted to be made by the Company under
the Code or any state tax law shall be made as determined by the Management
Committee.

        Each Member shall elect under Section 617(a) of the Code to deduct
currently all exploration expenses. Each Member reserves the right to capitalize
its share of development and/or exploration expenses of the Company in
accordance with Section 59(e) of the Code, provided that a Member's election to
capitalize all or any portion of such expenses shall not affect the Member's
Capital Account.

2

--------------------------------------------------------------------------------




        3.    Allocations to Members.    Allocations for Capital Account
purposes shall be in accordance with the following:

                a.    Exploration expenses and development cost deductions shall
be allocated among the Members in accordance with their respective contributions
to such expenses and costs.

                b.    Depreciation and amortization deductions with respect to a
depreciable Asset shall be allocated among the Members in accordance with their
respective contributions to the adjusted basis of the Asset which gives rise to
the depreciation, amortization or loss deduction.

                c.    Production and operating cost deductions shall be
allocated among the Members in accordance with their respective contributions to
such costs.

                d.    Deductions for depletion (to the extent of the amount of
such deductions that would have been determined for Capital Account purposes if
only cost depletion were allowable for federal income tax purposes) shall be
allocated to the Members in accordance with their respective contributions to
the adjusted basis of the depletable property. Any remaining depletion
deductions shall be allocated to the Members so that, to the extent possible,
the Members receive the same total amounts of percentage depletion as they would
have received if percentage depletion were allocated to the Members in
proportion to their respective shares of the gross income used as the basis for
calculating the federal income tax deduction for percentage depletion.

                e.    Subject to Section C.3.g. below, gross income on the sale
of production shall be allocated in accordance with the Members' rights to share
in the proceeds of such sale.

                f.    Except as provided in Section C.3.g., below, gain or loss
on the sale of a depreciable or depletable asset shall be allocated so that, to
the extent possible, the net amount reflected in the Members' Capital Account
with respect to such property (taking into account the cost of such property,
depreciation, amortization, depletion or other cost recovery deductions and gain
or loss) most closely reflects the Members' Ownership Interests.

                g.    Gains and losses on the sale of all or substantially all
the Assets of the Company shall be allocated so that, to the extent possible,
the Members' resulting Capital Account balances are in the same ratio as their
Ownership Interests at the time of such sale.

                h.    The Members acknowledge that expenses and deductions
allocable under the preceding provisions of this Section may be required to be
capitalized into production under Section 263A of the Code. With respect to such
capitalized expenses or deductions, the allocation of gross income on the sale
of production shall be adjusted, in any reasonable manner consistently applied
by the Manager, so that the same net amount (subject possibly to timing
differences) is reflected in the Capital Accounts as if such expenses or
deductions were instead deductible and allocated pursuant to the preceding
provisions of this Section.

                i.    All deductions and losses that are not otherwise allocated
in this Section shall be allocated among the Members in accordance with their
respective contributions to the costs producing each such deduction or to the
adjusted basis of the Asset producing each such loss.

                j.    Any recapture of exploration expenses under
Section 617(b)(1)(A) of the Code, and any disallowance of depletion under
Section 617(b)(1)(B) of the Code, shall be borne by the Members in the same
manner as the related exploration expenses were allocated to, or claimed by,
them.

                k.    All other items of income and gain shall be allocated to
the Members in accordance with their Ownership Interests.

                1.    If a reduced Ownership Interest is restored pursuant to
Section 10.6 of the Agreement, the Manager shall endeavor to allocate items of
income, gain, loss, and deduction (in the same year as the restoration of such
Ownership Interest or, if necessary, in subsequent years) so as to cause the
Capital Account balances of the Members to be the same as they would have been
if the restored Ownership Interest had never been reduced.

3

--------------------------------------------------------------------------------



                m.    If the Members' Ownership Interests change during any
taxable year of the Company, the distributive share of items of income, gain,
loss and deduction of each Member shall be determined in any manner
(1) permitted by Section 706 of the Code, and (2) agreed by all Members. If the
Members cannot agree on a method, the method shall be determined by the Manager
in consultation with the Company's tax advisers, with preference given to the
interim closing-of-the-books method except where application of that method
would result in undue administrative expense in relationship to the amount of
the items to be allocated.

                n.    For purposes of this Section C.3, items financed through
indebtedness of, or from revenues of, the Company shall be treated as funded
from contributions made by the Members to the Company in accordance with their
Ownership Interests. "Nonrecourse deductions," as defined by Treas. Reg.
§ 1.704-2(b)(l) shall be allocated among the Members in proportion to their
Ownership Interests.

        4.    Regulatory Allocations.    Notwithstanding the provisions of
Section C.3 to the contrary, the following special allocations shall be given
effect for purposes of maintaining the Members' Capital Accounts.

                a.    If a Member unexpectedly receives any adjustments,
allocations, or distributions described in Treas. Reg.
§ 1.704-1(b)(2)(ii)(d)(4), § 1.704-1(b)(2)(ii)(d)(5) or
§ 1.704-1(b)(2)(ii)(d)(6), which result in a deficit Capital Account balance,
items of income and gain shall be specially allocated to each such Member in an
amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations, the Capital Account deficit of such Member as quickly as
possible. For the purposes of this Section C.4.a, each Member's Capital Account
balance shall be increased by the sum of (1) the amount such Member is obligated
to restore pursuant to any provision of the Agreement, and (2) the amount such
Member is deemed to be obligated to restore pursuant to the penultimate
sentences of Treas. Reg. §§ 1.704-2(g)(1) and 1.704-2(i)(5).

                b.    If there is a net decrease in partnership minimum gain for
a taxable year of the Company, each Member shall be allocated items of income
and gain for that year equal to that Member's share of the net decrease in
partnership minimum gain, all in accordance with Treas. Reg. § 1.704-2(f). If,
during a taxable year of the Company, there is a net decrease in partner
nonrecourse debt minimum gain, any Member with a share of that partner
nonrecourse debt minimum gain as of the beginning of the year shall be allocated
items of income and gain for the year (and, if necessary, for succeeding years)
equal to that partner's share of the net decrease in partner nonrecourse debt
minimum gain, all in accordance with Treas. Reg. § 1.704 2(i)(4). Pursuant to
Treas. Reg. § 1.704-2(i)(1), deductions attributable to "partner nonrecourse
liability" shall be allocated to the Member that bears the economic risk of loss
for such liability (or is treated as bearing such risk).

                c.    If the allocation of deductions to a Member would cause
such Member to have a deficit Capital Account balance at the end of any taxable
year of the Company (after all other allocations provided for in this
Section C.4 have been made and after giving effect to the adjustments described
in Section C.4.a), such deductions shall instead be allocated to each other
Member.

        5.    Curative Allocations.    The allocations stated in Section C.4
(the "Regulatory Allocations") are intended to comply with certain requirements
of the Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of income,
gain, loss or deduction pursuant to this Section. Therefore, notwithstanding any
other provisions of this Section 3 (other than the Regulatory Allocations), the
Manager shall make such offsetting special allocations of income, gain, loss or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Member's Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of the Agreement and all items
were allocated pursuant to Section C.3 without regard to Section C.4.

        6.    Tax Allocations.    Except as otherwise provided in this
Section C.6, items of taxable income, deduction, gain and loss shall be
allocated in the same manner as the corresponding item is allocated for book
purposes under Sections C.3, C.4 and C.5 of the corresponding item determined
for Capital Account purposes.

                a.    Recapture of tax deductions arising out of a disposition
of property shall, to the extent consistent with the allocations for tax
purposes of the gain or amount realized giving rise to such recapture, be
allocated to the Members in the same proportions as the recaptured deductions
were originally allocated or claimed.

4

--------------------------------------------------------------------------------




                b.    To the extent required by Section 704(c) of the Code,
income, gain, loss, and deduction with respect to property contributed to the
Company by a Member shall be shared among the Members so as to take account of
the variation between the basis of the property to the Company and its fair
market value at the time of contribution. The Members intend that
Section 704(c) shall effect no allocations of tax items that are different from
the allocations under Sections C.3, C.4 and C.5 of the corresponding items for
Capital Account purposes; provided that gain or loss on the sale of property
contributed to the Company shall be allocated to the contributing member to the
extent of built-in gain or loss, respectively, as determined under Treas. Reg.
§ 1.704-3(a). However, to the extent that allocations of other tax items are
required pursuant to Section 704(c) of the Code to be made other than in
accordance with the allocations under Sections C.3, C.4 and C.5 of the
corresponding items for Capital Account purposes, Section 704(c) shall be
applied in accordance with the method available under Treas. Reg.
§ 1.704-3 which most closely approximates the allocations stated in
Sections C.3, C.4 and C.S.

                c.    Depletion deductions with respect to contributed property
shall be determined without regard to any portion of the property's basis that
is attributable to precontribution expenditures by Owner that were capitalized
under Code Sections 616(b), 59(e) and 291(b). Deductions attributable to
precontribution expenditures by Owner shall be calculated under such Code
Sections as if Owner continued to own the depletable property to which such
deductions are attributable, and such deductions shall be reported by the
Company and shall be allocated solely to Owner.

                d.    The Members understand the allocations of tax items stated
in this Section C.6, and agree to report consistently with such allocations for
federal and state tax purposes.

D.    Capital Accounts; Liquidation

        1.    Capital Accounts.

                a.    A separate Capital Account shall be established and
maintained by the TMP for each Member. Such Capital Account shall be increased
by (1) the amount of money contributed by the Member to the Company, (2) the
fair market value of property contributed by the Member to the Company (net of
liabilities secured by such contributed property that the Company is considered
to assume or take subject to under Code Section 752) and (3) allocations to the
Member under Sections C.3, C.4 and C.5 of Company income and gain (or items
thereof), including income and gain exempt from tax; and shall be decreased by
(4) the amount of money distributed to the Member by the Company, (5) the fair
market value of property distributed b the Member by the Company (net of
liabilities secured by such distributed property and that the Member is
considered to assume or take subject to under Code Section 752), (6) allocations
to the Member under Sections C.3, C.4 and C.5 of expenditures of the Company not
deductible in computing its taxable income and not properly chargeable to a
Capital Account, and (7) allocations of Company loss and deduction (or items
thereof), excluding items described in (8) above and percentage depletion to the
extent it exceeds the adjusted tax basis of the depletable property to which it
is attributable. The Members agree that the net fair market value of the
property contributed by Owner to the Company pursuant to Section 3.1 of the
Agreement is

                b.    In the event that the Capital Accounts of the Members are
computed with reference to the book value of any Asset which differs from the
adjusted tax basis of such Asset, then the Capital Accounts shall be adjusted
for depreciation, depletion, amortization and gain or loss as computed for book
purposes with respect to such Asset in accordance with Treas. Reg.
§ 1.704-1(b) (2)(iv)(g)    •    

                c.    In the event any interest in the Company is transferred in
accordance with the terms of the Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest, except as provided in Treas. Reg. § 1.704-1(b)(2)(iv)(l).

                d.    In the event property, other than money, is distributed to
a Member, the Capital Accounts of the Members shall be adjusted to reflect the
manner in which the unrealized income, gain, loss and deduction inherent in such
property (that has not been reflected in the Capital Accounts previously) would
be allocated among the Members if there was a taxable disposition of such
property for the fair market value of such property (taking Section 7701(g) of
the Code into account) on the date of distribution. For this purpose the fair
market value of the property shall be determined as stated in Section D.2.a
below.

5

--------------------------------------------------------------------------------




                e.    In the event the Management Committee designates a
Supplemental Business Arrangement area within the Area of Interest as described
in Section 10.13 of the Agreement, the Management Committee shall appropriately
segregate Capital Accounts to reflect that designation and shall make such other
modifications to the Agreement as are appropriate to reflect the manner of
administering Capital Accounts in accordance with the terms of this Exhibit C.

                f.    Owner is contributing to the Agreement certain depletable
properties with respect to which Owner currently has an adjusted tax basis which
may consist in part of depletable expenditures and in part of expenditures
capitalized under Code Sections 616(b), 291(b) and/or 59(e). For purposes of
maintaining the Capital Accounts, the Company's deductions with respect to
contributed property in each year for (1) depletion, (2) deferred development
expenditures under Section 616(b) attributable to pre-contribution expenditures,
(3) amortization under Section 291(b) attributable to pre-contribution
expenditures, and (4) amortization under Section 59(e) attributable to
pre-contribution expenditures shall be the amount of the corresponding item
determined for tax purposes pursuant to Section C.6.c multiplied by the ratio of
(1) the book value at which the contributed property is recorded in the Capital
Accounts to (2) the adjusted tax basis of the contributed property (including
basis resulting from capitalization of pre-contribution development expenditures
under Sections 616(b), 291(b), and 59(e)).

                g.    The foregoing provisions, and the other provisions of the
Agreement relating to the maintenance of Capital Accounts and the allocations of
income, gain, loss, deduction and credit, are intended to comply with Treasury
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations. In the event the Management Committee shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto, are computed in order to comply with such
Regulations, the Management Committee may make such modification, provided that
it is not likely to have a material effect on the amount distributable to a
Member upon liquidation of the Company pursuant to Section D.2.

                h.    If the Members so agree, upon the occurrence of an event
described in Treas. Reg. § 1.704-1(b)(2)(iv)(5), the Capital Accounts shall be
restated in accordance with Treas. Reg. § 1.704-1(b)(2)(iv)(f) to reflect the
manner in which unrealized income, gain, loss or deduction inherent in the
assets of the Company (that has not been reflected in the Capital Accounts
previously) would be allocated among the Members if there were a taxable
disposition of such assets for their fair market values, as determined in
accordance with Section D.2.a. For purposes of Section C.3, a Member shall be
treated as contributing the portion of the book value of any property that is
credited to the Member's Capital Account pursuant to the preceding sentence.
Following a revaluation pursuant to this Section D.1.h, the Members' shares of
depreciation, depletion, amortization and gain or loss, as computed for tax
purposes, with respect to property that has been revalued pursuant to this
Section D.1.h shall be determined in accordance with the principles of Code
Section 704(c) as applied pursuant to the final sentence of Section C.6.b.

        2.    Liquidation.    In the event the Company is dissolved pursuant to
Section 14.1 of the Agreement then, notwithstanding any other provision of the
Agreement to the contrary, the following steps shall be taken (after taking into
account any transfers of Capital Accounts pursuant to Sections 3.2, 4.1 or
14.2 of the Agreement):

                a.    The Capital Accounts of the Members shall be adjusted to
reflect any gain or loss which would be realized by the Company and allocated to
the Members pursuant to the provisions of Section C of this Exhibit C if the
Assets had been sold at their fair market value at the time of liquidation. The
fair market value of the Assets shall be determined by agreement of all Members
provided, however, that in the event that the Members fail to agree on the fair
market value of any Asset, its fair market value shall be determined by a
nationally recognized independent engineering firm or other qualified
independent party approved by all Members.

                b.    After making the foregoing adjustments and/or
contributions, all remaining Assets shall be distributed to the Members in
accordance with the balances in their Capital Accounts (after taking into
account all allocations under Section C, including Section C.3.g). Unless
otherwise expressly agreed by the Members, each Member shall receive an
undivided interest in each and every Asset detennined by the ratio of the amount
in each Member's Capital Account to the total of both of the Members' Capital
Accounts. Assets distributed to the Members shall be deemed to have a fair
market value equal to the value assigned to them pursuant to Section D.2.a
above.

6

--------------------------------------------------------------------------------




                c.    All distributions to the Members in respect of their
Capital Accounts shall be made in accordance with the time requirements of
Treas. Reg. §§ 1.704-1(b)(2)(ii)(b)(2) and (3).

        3.    Deemed Terminations.    Notwithstanding the provisions of
Section D.2, if the "liquidation" of the Company results from a deemed
termination under Section 708(b)(1)(B) of the Code, then (1) Sections D.2.a
and D.2.b shall not apply, (2) the Company shall be deemed to have contributed
its assets to a new partnership in exchange for an interest therein, and
immediately thereafter, distributing interests to the purchasing party and the
non-transferring Members in proportion to their interests in the Company's
liquidation, (3) the new partnership shall continue pursuant to the terms of the
Agreement and this Exhibit.

E.    Sale or Assignment.    The Members agree that if either one of them makes
a sale or assignment of its Ownership Interest under the Agreement, and such
sale or assignment causes a termination under Section 708(b)(1)(B) of the Code,
the terminating Member shall indemnify the non-terminating Member and save it
harmless on an after-tax basis for any increase in taxes to the non-terminating
Member caused by the termination of the Company.

7

--------------------------------------------------------------------------------





Exhibit D

HHLP Project LLC
Operating Agreement


Definitions


        "Act" means Chapter 86 of the Nevada Revised Statutes.

        "Affiliate" means any person, partnership, limited liability company,
joint venture, corporation, or other form of enterprise which Controls, is
Controlled by, or is under common Control with a Member.

        "Agreement" means this HHLP Project LLC Operating Agreement, including
all amendments and modifications, and all schedules and exhibits, all of which
are incorporated by this reference.

        "Approved Alternative" means a Development and Mining alternative
selected by the Management Committee from various Development and Mining
alternatives analyzed in the Pre-Feasibility Studies.

        "Assets" means the Properties, Products, Business Information, and all
other real and personal property, tangible and intangible, including existing or
after-acquired properties and all contract rights held for the benefit of the
Members.

        "Budget" means a detailed estimate of all costs to be incurred and a
schedule of cash advances to be made by the Members with respect to a Program.

        "Business" means the conduct of the business of the Company in
furtherance of the purposes stated in Section 2.3 and in accordance with this
Agreement.

        "Business Account" means the account maintained by the Manager for the
Business in accordance with Exhibit B.

        "Business Information" means the terms of this Agreement, and any other
agreement relating to the Business, the Existing Data, and all information,
data, knowledge and know-how, in whatever form and however communicated
(including, without limitation, Confidential Information), developed, conceived,
originated or obtained by either Member in performing its obligations under this
Agreement. The term "Business Information" shall not include any improvements,
enhancements, refinements or incremental additions to Member Information that
are developed, conceived, originated or obtained by either Member in performing
its obligations under this Agreement.

        "Capital Account" means the account maintained for each Member in
accordance with Exhibit C.

        "Company" means HHLP Project LLC, a Nevada limited liability company
formed in accordance with, and governed by, this Agreement.

        "Confidential Information" means all information, data, knowledge and
know-how (including, but not limited to, formulas, patterns, compilations,
programs, devices, methods, techniques and processes) that derives independent
economic value, actual or potential, as a result of not being generally known
to, or readily ascertainable by, third parties and which is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy,
including without limitation all analyses, interpretations, compilations,
studies and evaluations of such information, data, knowledge and know-how
generated or prepared by or on behalf of either Member.

        "Continuing Obligations" mean obligations or responsibilities that are
reasonably expected to continue or arise after Operations on a particular area
of the Properties have ceased or are suspended, such as future monitoring,
stabilization, or Environmental Compliance.

        "Control" used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through
(i) the legal or beneficial ownership of voting securities or membership
interests; (ii) the right to appoint managers, directors or corporate
management; (iii) contract; (iv) operating agreement; (v) voting trust; or
otherwise; and, when used with respect to a person, means the actual or legal
ability to control the actions of

1

--------------------------------------------------------------------------------




another, through family relationship, agency, contract or otherwise; and
"Control" used as a noun means an interest which gives the holder the ability to
exercise any of the foregoing powers.

        "Cover Payment" shall have the meaning as stated in Section 11.4 of the
Agreement.

        "Development" means all preparation (other than Exploration) for the
removal and recovery of Products, including construction and installation of a
mill or any other improvements to be used for the mining, handling, milling,
processing, or other beneficiation of Products, and all related Environmental
Compliance.

        "Effective Date" means the date stated in the preamble to this
Agreement.

        "Encumbrance" or "Encumbrances" means mortgages, deeds of trust,
security interests, pledges, liens, net profits interests, royalties or
overriding royalty interests, other payments out of production, or other burdens
of any nature.

        "Environmental Compliance" means actions performed during or after
Operations to comply with the requirements of all Environmental Laws or
contractual commitments related to reclamation of the Properties or other
compliance with Environmental Laws.

        "Environmental Compliance Fund" means the account established pursuant
to Section 2.14 of Exhibit B.

        "Environmental Laws" means Laws aimed at reclamation or restoration of
the Properties; abatement of pollution; protection of the environment;
protection of wildlife, including endangered species; ensuring public safety
from environmental hazards; protection of cultural or historic resources;
management, storage or control of hazardous materials and substances; releases
or threatened releases of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances as wastes into the environment, including without
limitation, ambient air, surface water and groundwater; and all other Laws
relating to the manufacturing, processing, distribution, use, treatment,
storage, disposal, handling or transport of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes.

        "Environmental Liabilities" means any and all claims, actions, causes of
action, damages, losses, liabilities, obligations, penalties, judgments, amounts
paid in settlement, assessments, costs, disbursements, or expenses (including,
without limitation, attorneys' fees and costs, experts' fees and costs, and
consultants' fees and costs) of any kind or of any nature whatsoever that are
asserted against a Member, by any person or entity other than the other Members,
alleging liability (including, without limitation, liability for studies,
testing or investigatory costs, cleanup costs, response costs, removal costs,
remediation costs, containment costs, restoration costs, corrective action
costs, closure costs, reclamation costs, natural resource damages, property
damages, business losses, personal injuries, penalties or tines) arising out of,
based on or resulting from (1) the presence, release, threatened release,
discharge or emission into the environment of any hazardous materials or
substances existing or arising on, beneath or above the Properties and/or
emanating or migrating and/or threatening to emanate or migrate from the
Properties to off-site properties; (2) physical disturbance of the environment;
or (3) the violation or alleged violation of any Environmental Laws.

        "Equity Account" means the account maintained for each Member by the
Manager in accordance with Section 9.2.15 of the Agreement.

        "Existing Data" means maps, drill logs and other drilling data, core,
pulps, reports, surveys, assays, analyses, production reports, operations,
technical, accounting and financial records, and other material information
developed in operations on the Properties before the Effective Date.

        "Expansion" or "Modification" means (1) a material increase in mining or
production capacity; (2) a material change in the recovery process; or (3) a
material change in waste or tailings disposal methods. An increase or change
shall be deemed "material" if it is anticipated to cost more than 50% of
original capital costs attributable to the Development of the mining or
production capacity, recovery process or waste or tailings disposal facility to
be expanded or modified.

        "Exploration" means all activities directed toward ascertaining the
existence, location, quantity, quality or commercial value of deposits of
Products, including but not limited to additional drilling required after
discovery of potentially commercial mineralization, and including related
Enviromnental Compliance.

2

--------------------------------------------------------------------------------




        "Feasibility Contractors" means one or more engineering firms approved
by the Management Committee for purposes of preparing or auditing any
Pre-Feasibility Study or Feasibility Study.

        "Feasibility Study" means a report to be prepared following selection by
the Management Committee of one or more Approved Alternatives. The Feasibility
Study shall include a review of information presented in any Pre-Feasibility
Studies concerning the Approved Alternative(s). The Feasibility Study shall be
in a form and of a scope generally acceptable to reputable financial
institutions that provide financing to the mining industry.

        "Governmental Fees" means all location fees, mining claim rental fees,
mining claim maintenance payments and similar payments required by Law to locate
and hold unpatented mining claims.

        "Initial Capital Contribution" means that contribution each Member has
made or agrees to make pursuant to Section 3.1 of the Agreement.

        "Law" or "Laws" means all applicable federal, state and local laws
(statutory or common), rules, ordinances, regulations, grants, concessions,
franchises, licenses, orders, directives, judgments, decrees, and other
governmental restrictions, including permits and other similar requirements,
whether legislative, municipal, administrative or judicial in nature.

        "Management Committee" means the committee established under Section 8
of the Agreement.

        "Manager" means the Member appointed under Section 9 of the Agreement to
manage Operations, or any successor Manager.

        "Member" means Owner or PSI, any permitted successor or assign of Owner
or PSI, or any other person admitted as a Member of the Company under this
Agreement.

        "Member Information" means all information, data, knowledge and
know-how, in whatever form and however communicated (including, without
limitation, Confidential Information but excluding the Existing Data), which, as
shown by written records, was developed, conceived, originated or obtained by a
Member: (1) before entering into this Agreement, or (2) independent of its
performance under the terms of this Agreement.

        "Mining" means the mining, extracting, producing, beneficiating,
handling, milling or other processing of Products.

        "Net Profits" means certain amounts calculated as provided in Exhibit E,
which may be payable to a Member under Sections 4.1 or 11.5.2 of the Agreement.

        "Operations" means the activities carried out by the Company under this
Agreement.

        "Ownership Interest" means the percentage interest representing the
ownership interest of a Member in the Company, and all other rights and
obligations arising under this Agreement, as such interest may from time to time
be adjusted hereunder. Ownership Interests shall be calculated to three decimal
places and rounded to two decimal places as follows: Decimals of .005 or more
shall be rounded up (e.g., 1.519% rounded to 1.52%); decimals of less than
.005 shall be rounded down (e.g., 1.514% rounded to 1.51%). The initial
Ownership Interests of the Members are stated in Section 4.1 of the Agreement.

        "Prime Rate" means the interest rate quoted and published as "Prime" as
published in The Wall Street Journal, under the heading "Money Rate," as the
rate may change from day to day.

        "Products" means all ores, minerals and mineral resources produced from
the Properties.

        "Program" means a description in reasonable detail of Operations to be
conducted and objectives to be accomplished by the Manager for a period
determined by the Management Committee.

        "Program Period" means the time period covered by an adopted Program and
Budget.

        "Project Financing" means any financing approved by the Management
Committee and obtained by the Members for the purpose of placing a mineral
deposit situated on the Properties into commercial production, but shall not
include any such financing obtained individually by either Member to finance
payment or performance of its obligations under the Agreement.

3

--------------------------------------------------------------------------------




        "Properties" means the processed ore from the Hycroft Mine situated on
Heap Leach Pads 1, 2, 3 and 4, the license granted to the Company by Hycroft
Resources & Development, Inc. and Hycroft Lewis Mine, Inc. described in
Exhibit A, and the other rights of ingress, egress and use granted to the
Company by Hycroft Resources & Development, Inc. and Hycroft Lewis Mine, Inc.
that are acquired and held subject to this Agreement.

        "Recalculated Ownership Interest" means the reduced Ownership Interest
of a Member as recalculated under Section 10.5, 10.6 or 11.5 of the Agreement.

        "Reduced Member" means a Member whose Ownership Interest is reduced
under Section 10.5, 10.6 or 11.5 of the Agreement.

        "Transfer" means, when used as a verb, to sell, grant, assign or create
an Encumbrance, pledge or otherwise convey, or dispose of or commit to do any of
the foregoing, or to arrange for substitute performance by an Affiliate or third
party (except as permitted under Section 9.2.10 and Section 9.6 of the
Agreement), either directly or indirectly; and, when used as a noun, means such
a sale, grant, assignment, Encumbrance, pledge or other conveyance or
disposition, or such an arrangement.

4

--------------------------------------------------------------------------------






Exhibit E


HHLP Project LLC
Operating Agreement


Net Profits Calculation


1.     Income and Expenses.    Net Profits shall be calculated by deducting from
the gross revenues received (or deemed to be received) from the sale (or deemed
sale) of minerals, the costs and expenses reasonably incurred in the processing,
production, sale and transportation of minerals, including without limitation:

        1.1    All costs (including the full amount of capital expenditures
required for development of the Properties) and expenses of installing,
replacing, expanding, modifying, altering or changing from time to time any
mining facilities. Costs and expenses of improvements (such as haulage ways or
mill facilities) that are also used in connectim with workings other than the
Properties shall be charged to the Properties only in the proportion that their
use in connection with the Properties bears to their total use.

        1.2    Ad valorem real property taxes, and all taxes, other than income
taxes, applicable to the acquisition, exploration, development, and mining of
the Properties, including without limitation all mining taxes, sales taxes,
severance taxes, federal annual mining claim rental fees, royalties, license
fees and governmental levies of a similar nature.

        1.3    All expenses incurred relative to the marketing and sale of
minerals, including an allowance for commissions at rates which are normal and
customary in the industry.

        1.4    All amounts payable to the operator of the Properties during
mining pursuant to any applicable operating or similar agreement in force with
respect to mining.

        1.5    Reclamation costs and the costs of establishment of a fund or
acquisition of a surety bond to secure performance of reclamation.

        1.6    All costs, obligations, liabilities and expenses incurred by the
operator in connection with or for the benefit of the Properties and all
operations including, without limitation, the costs of salaries and wages
including actual labor overhead expenses (for fringe benefits and the like) of
all employees of the operator engaged directly in connection with or for the
benefit of the Properties and all operations.

        1.7    All expenditures (including the full amount of capital
expenditures required for development of the Properties) for exploration,
development, or mining of the Properties, to the extent not otherwise described.

        1.8    Costs and expenses for the use of machinery, equipment and
supplies, including inventory, required for acquisition, exploration,
development, mining and marketing activities; provided, however, that if the
operator of the Properties uses its own equipment, the charges shall be no
greater than on terms available from third parties in the vicinity of the
Properties.

        1.9    Travel expenses and expenses of transportation of employees,
material, equipment and supplies necessary or convenient for the conduct of
acquisition, exploration, development, mining and marketing activities.

        1.10    All payments to contractors, including payments for work on
acquisition, exploration, development, mining and marketing activities.

        1.11    Costs of testing and analyses and any other costs incurred to
determine the quality and quantity of minerals.

        1.12    Costs incurred in preparation and acquisition of environmental
permits necessary to commence or complete the acquisition, exploration,
development, mining and marketing activities.

        1.13    Costs and expenses of maintenance of the Properties.

        1.14    Costs and expenses of preparation of a feasibility study.

1

--------------------------------------------------------------------------------




        1.15    The costs of any insurance premium or performance bonds required
by law.

        1.16    All costs incurred by the operator of the Properties for title
curative work on, or for the benefit of, the Properties.

        1.17    Actual overhead and general and administrative expenses.

        1.18    Interest on monies borrowed or advanced for the foregoing costs
and expenses, at the prime rate plus two percent (2%) per annum to the extent
gross revenues sufficient to recover such expenditures have not been realized.

        It is intended that the operator of the Properties shall recoup from net
cash flow all contributions for exploration, development, mining, and marketing
minerals before any Net Profits are distributed to any person holding a Net
Profits interest. No deduction shall be made for income taxes. Depreciation,
amortization or depletion shall not be charged or deducted, inasmuch as the cost
of assets which would generally give rise to such charges is directly
recoverable to the full extent of their cost pursuant to this provision. If in
any period any negative net cash flow is incurred, then the amount of the
negative net cash flow shall be considered as and be included with outstanding
costs and expenses and carried forward in determining Net Profits for subsequent
periods. If minerals are processed by the operator of the Properties, or are
sold to an affiliate of the operator, then, for purposes of calculating Net
Profits, such minerals shall be deemed to have been sold at a price equal to the
greater of fair market value to arm's length purchasers FOB the concentrator for
the Properties or actual price of sale to the affiliate, and Net Profits
relative thereto shall be calculated without reference to any profits or losses
attributable to smelting or refining.

2.     Payment of Net Profits.    Payments of Net Profits shall commence in the
calendarquarter next following the calendar quarter in which Net Profits are
first realized, and shall be made forty-five (45) days following the end of each
calendar quarter during which Net Profits are realized, and shall be subject to
adjustment, if required, at the end of each calendar year. The recipient of such
Net Profits payments shall have the right to audit such payments once annually
at its cost.

3.     Credits for Recoupment.    The operator shall deduct from any payments of
Net Profits any and all amounts, costs or expenditures which the operator is
entitled to credit or recoup from the holder of a Net Profits Interest pursuant
to the Agreement of which this Net Profits Calculation is a part.

2

--------------------------------------------------------------------------------






EXHIBIT F

HHLP Project LLC Operating Agreement

Insurance


        The Manager shall, at all times while conducting Operations, comply
fully with the applicable workers' compensation laws and purchase, or provide
protection for the Company comparable to that provided under standard form
insurance policies for: (1) comprehensive public liability and property damage
with combined limits for bodily injury and property damage for the amounts and
the risk categories described below; (2) automobile insurance with combined
limits of not less than One Million Dollars ($1,000,000.00); and (3) adequate
and reasonable insurance against risk of fire and other risks ordinarily insured
against in similar operations. If the Manager elects to self-insure, it shall
charge to the Business Account an amount equal to the premium it would have paid
had it secured and maintained a policy or policies of insurance on a competitive
bid basis in the amount of such coverage. Each Member shall self-insure or
purchase for its own account such additional insurance as it deems necessary.

Activity Level

--------------------------------------------------------------------------------

  Coverage Amount

--------------------------------------------------------------------------------

Exploration   $ 1,000,000.00 Development Phase   $ 5,000,000.00 Mining Phase   $
5,000,000.00

The Manager may elect to increase the foregoing coverage amounts if the Manager
in its discretion, reasonably exercised, determines that it is in the best
interest of the Company and its Members to procure the additional insurance
coverage.

1

--------------------------------------------------------------------------------






Exhibit G


HHLP Project LLC Operating Agreement


Initial Program and Budget


To be completed when the Operating Agreement is signed.

1

--------------------------------------------------------------------------------





Exhibit H

HHLP Project LLC Operating Agreement


Preemptive Rights


1.     Preemptive Rights.    If a Member intends to Transfer all or any part of
its Ownership Interest, or an Affiliate of a Member intends to Transfer Control
of such Member ("Transferring Entity"), such Member shall promptly notify each
other Member of such intentions. The notice shall state the price and all other
pertinent terms and conditions of the intended Transfer, and shall be
accompanied by a copy of the offer or the contract for sale. If the
consideration for the intended transfer is, in whole or in part, other than
monetary, the notice shall describe such consideration and its monetary
equivalent (based upon the fair market value of the nonmonetary consideration
and stated in terms of cash or currency). The other Member or Members, as
applicable, shall have sixty (60) days from the date such notice is delivered to
notify the Transferring Entity (and the Member if its Affiliate is the
Transferring Entity) whether it elects to acquire the offered interest at the
same price (or its monetary equivalent in cash or currency) and on the same
terms and conditions as stated in the notice. If there are more than two
(2) Members, the non-Transferring Entity Members shall have the right to acquire
the offered interest pro rata, and if a non-Transferring Entity Member elects
not to acquire its proportionate share of the offered interest, the other
non-Transferring Entity Members shall have the right to do so. If the
non-Transferring Entity Members elect to acquire the offered interest, their
acquisition of the offered interest shall be consummated promptly.

        1.1    If the non-Transferring Entity Member or Members, as applicable,
fail to so elect within the period provided for above, the Transferring Entity
shall have ninety (90) days following the expiration of such period to
consummate the Transfer to a third party at a price and on teems no less
favorable to the Transferring Entity than those offered by the Transferring
Entity to the non-Transferring Entity Member or Members, as applicable, in the
aforementioned notice.

        1.2    If the Transferring Entity fails to consummate the Transfer to a
third party within the period stated above, the preemptive right and the
correlative obligation of the Transferring Entity in respect of such offered
interest shall be deemed to be revived. Any subsequent proposal to Transfer such
interest shall be conducted in accordance with all of the procedures stated in
this Section.

2.     Exceptions to Preemptive Right.    Section 1.1 above shall not apply to
the following:

        2.1    Transfer by a Member of all or any part of its Ownership Interest
to an Affiliate;

        2.2    Incorporation of a Member, or corporate consolidation or
reorganization of a Member by which the surviving entity shall possess
substantially all of the stock or all of the property rights and interests, and
be subject to substantially all of the liabilities and obligations of that
Member;

        2.3    Corporate merger or amalgamation involving a Member by which the
surviving entity or amalgamated company shall possess all of the stock or all of
the property rights and interests, and be subject to substantially all of the
liabilities and obligations of that Member; provided, however, that the value of
the merging or amalgamating Member's interest in the Company, evidenced by its
Capital Account balance (as described in Exhibit C), does not exceed sixty (60%)
percent of the Net Worth of the surviving entity or amalgamated company;

        2.4    The transfer of Control of a Member by an Affiliate to such
Member or to another Affiliate;

        2.5    Subject to Subsection 7.2.7 of the Agreement, the grant by a
Member of a security interest in its Ownership Interest by Encumbrance;

        2.6    The creation by any Affiliate of a Member of an Encumbrance
affecting its Control of such Member; or

1

--------------------------------------------------------------------------------




        2.7    A transfer by an Affiliate of a Member of Control of such Member
to a third party, provided the value of such Member's Capital Account balance
does not exceed sixty percent (60%) of the Net Worth of the transferring
Affiliate, or does not exceed sixty percent (60%) of the Net Worth of
Transferee.

        The term "Net Worth" shall mean the remainder after total liabilities
are deducted from total assets. In the case of a corporation, Net Worth includes
both capital stock and surplus. In the case of a limited liability company, Net
Worth includes member contributions. In the case of a partnership or sole
proprietorship, Net Worth includes the original investment plus accumulated and
re-invested profits.

2

--------------------------------------------------------------------------------





Exhibit I


HHLP Project Operating Agreement
Dispute Resolution


If a dispute arises from this Agreement or the performance or breach of this
Agreement, the parties agree to use the following procedures:

        1.    Mediation.    A meeting shall be held promptly between the
parties, attended by individuals with decision making authority regarding the
dispute, to attempt in good faith to negotiate a resolution of the dispute. If
the parties do not meet within ten (10) days following a party's delivery of
notice of the dispute or if following the parties' timely meeting the dispute is
not resolved, the parties agree to submit the dispute to mediation in accordance
with the Commercial Mediation Rules of the American Arbitration Association, The
parties will jointly appoint a mutually acceptable mediator and, if the parties
are unable to agree upon an appointment within ten (10) days from the conclusion
of the negotiations, to seek the assistance of the American Arbitration
Association for the appointment of a mediator. The parties agree to confer with
the mediator within twenty (20) days following the mediator's appointment. If
the parties are not successful in resolving the dispute through mediation, the
dispute shall be settled by arbitration in accordance with this Section. Either
party may initiate the arbitration procedure by delivering a demand for
arbitration to the other party.

        2.    Arbitration.    All disputes arising from or relating from this
Agreement, including any dispute concerning the enforcement or construction of
this Agreement, shall be decided and determined by arbitration in accordance
with Chapter 38 of the Nevada Revised Statutes and, as applicable, the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be arbitrated by the parties as follows:

                a.    Arbitration will be administered by and conducted before a
single arbitrator. The arbitrator shall be an independent attorney licensed to
practice law or mining engineer who is recognized as having experience and
knowledge of mining contract law and mining industry customs and practices. No
person having a prior or existing attorney-client, business or family
relationship with either of the parties or their principal representatives shall
be qualified to act as arbitrator in accordance with this Agreement absent the
express prior written consent of all parties to this Agreement. The parties
shall negotiate the selection of the single arbitrator, however, if the parties
are unable to select an arbitrator willing to arbitrate the disputed issues
within ten (10) days after delivery by either party of notice of demand for
arbitration, each party shall prepare a list of two (2) individuals acceptable
as an arbitrator to such party. The lists of acceptable arbitrators shall be
submitted to Executive Director of the Rocky Mountain Mineral Law Foundation who
will select the arbitrator by drawing of lots or some other method of random
selection.

                (1)    The arbitration shall be held in Reno, Nevada.

                (2)    Each party shall pay one-half (112) of the arbitrator's
costs, expenses and fees for services.

                (3)    The Arbitrator's decision shall be rendered within
fifteen (15) days following the last date of hearings before the Arbitrator. The
Arbitrator's award shall be subject to confirmation in the Second Judicial
District Court in accordance with Chapter 38 of the Nevada Revised Statutes. The
Arbitrator's award shall be drafted in a manner such that it shall constitute an
amendment of this Agreement and shall provide instructions to the parties for
performance of this Agreement as amended. Each party shall have thirty (30) days
after receipt of the Arbitrator's award to commence performance of its
obligations under the award. The parties acknowledge that the Arbitrator's
authority and power to enter an award or to fashion remedies relating to the
parties' contractual agreements shall be limited to traditional contractual
remedies contemplated under this Agreement.

                (4)    The Nevada Revised Statutes governing evidence and
witnesses shall apply to the arbitration. Either party may invoke the
exclusionary rule during any arbitration hearing.

                (5)    The parties shall be allowed to conduct discovery in
accordance with the Nevada Rules of Civil Procedure, except that: (a) no more
than forty (40) written requests for admissions may be submitted by a party;
(b) no more than forty (40) written interrogatories (and each substantive
subpart of each interrogatory shall constitute an additional interrogatory) may
be submitted by each party; (c) no more than four (4) witness

1

--------------------------------------------------------------------------------




depositions may be taken, except expert witnesses; (d) each party may depose all
expert witnesses identified by the other party; (e) on or before thirty
(30) days after selection of the Arbitrator, each party shall deliver to the
other party a written list of the names, addresses and telephone numbers of each
witness having any knowledge relating to the arbitrable issues and each expert
witness the party intends to call as a witness during the arbitration hearing;
(f) not less than forty five (45) days before the first hearing date, each party
shall deliver to the other copies of each and every document which such party
intends to introduce as evidence during the arbitration hearing; and
(g) testimony of any witness not timely identified and disclosed by a party and
any document not timely produced by a party on objection of the other party
shall not be admissible during the arbitration, except on a clear showing of a
reasonable basis or explanation for the failure to identify the witness or
produce the document, as the case may be, and then only on the condition that
the opposing party shall have ample opportunity to conduct additional discovery
concerning the testimony of the identified witness or the document not
previously produced.

                (6)    On or before thirty (30) days before the first hearing
date, counsel for each party shall meet and deliver to counsel for the other
party: (a) such party's prehearing statement which shall be in substantially the
same form as a pretrial order as prescribed in Rule 190 of the United States
District Court Local Rules; and (b) proposed findings of fact, conclusions of
law and award of arbitrator.

                (7)    The parties shall file post-hearing briefs if requested
to do so by the Arbitrator.

2

--------------------------------------------------------------------------------





QuickLinks


Option to Enter Joint Venture Agreement Hycroft Heap Leach Project
Recitals
Option to Enter Joint Venture Agreement Description of Property Humboldt and
Pershing Counties, Nevada
HHLP Project LLC Operating Agreement
Recitals
HHLP Project LLC Operating Agreement
Assets
HHLP Project LLC Operating Agreement
Accounting Procedures
Exhibit C
HHLP Project LLC Operating Agreement Tax Matters
HHLP Project LLC Operating Agreement
Definitions
Exhibit E
HHLP Project LLC Operating Agreement
Net Profits Calculation
EXHIBIT F HHLP Project LLC Operating Agreement Insurance
Exhibit G
HHLP Project LLC Operating Agreement
Initial Program and Budget
HHLP Project LLC Operating Agreement
Preemptive Rights
HHLP Project Operating Agreement Dispute Resolution
